UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of the issuer's classes of common stock, as of the latest practicable date: Common stock, $1 par value, 76,423,037 shares outstanding at November 5, 2008 INTEGRYS ENERGY GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2008 CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. FINANCIAL STATEMENTS (Unaudited) 4 Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 CONDENSED NOTES TO FINANCIAL STATEMENTS OF 7-42 Integrys Energy Group, Inc. and Subsidiaries Page Note 1 Financial Information 7 Note 2 Cash and Cash Equivalents 7 Note 3 Risk Management Activities 8 Note 4 Discontinued Operations 10 Note 5 Acquisitions and Sales of Assets 11 Note 6 Natural Gas in Storage 12 Note 7 Goodwill and Other Intangible Assets 13 Note 8 Short-Term Debt and Lines of Credit 15 Note 9 Long-Term Debt 16 Note 10 Asset Retirement Obligations 17 Note 11 Income Taxes 17 Note 12 Commitments and Contingencies 17 Note 13 Guarantees 27 Note 14 Employee Benefit Plans 28 Note 15 Stock-Based Compensation 29 Note 16 Comprehensive Income 31 Note 17 Common Equity 31 Note 18 Fair Value 33 Note 19 Miscellaneous Income 35 Note 20 Regulatory Environment 36 Note 21 Segments of Business 39 Note 22 New Accounting Pronouncements 41 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 43-75 Item 3. Quantitative and Qualitative Disclosures About Market Risk 76 Item 4. Controls and Procedures 77 PART II. OTHER INFORMATION 78 Item 1. Legal Proceedings 78 Item 1A. Risk Factors 78 Item 6. Exhibits 78 Signature 79 EXHIBIT INDEX 80 12 Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Integrys Energy Group, Inc. Commonly Used Acronyms ATC American Transmission Company LLC EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles IBS Integrys Business Support, LLC ICC Illinois Commerce Commission ICE Intercontinental Exchange IRS United States Internal Revenue Service LIFO Last-in, first-out MERC Minnesota Energy Resources Corporation MGUC Michigan Gas Utilities Corporation MISO Midwest Independent Transmission System Operator MPSC Michigan Public Service Commission NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PEP Peoples Energy Production Company PGL The Peoples Gas Light and Coke Company PSCW Public Service Commission of Wisconsin SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards UPPCO Upper Peninsula Power Company VBA Volume Balancing Adjustment WDNR Wisconsin Department of Natural Resources WPSC Wisconsin Public Service Corporation -2- Forward-Looking Statements In this report, Integrys Energy Group and its subsidiaries make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Although Integrys Energy Group and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, they cannot provide assurance that such statements will prove correct.Except to the extent required by the federal securities laws, Integrys Energy Group and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in Management's Discussion and Analysis of Financial Condition and Results of Operations, forward-looking statements included or incorporated in this report include, but are not limited to, statements regarding future: ● Revenues or expenses, ● Capital expenditure projections, and ● Financing sources. Forward-looking statements involve a number of risks and uncertainties.There are many factors that could cause actual results to differ materially from those expressed or implied in this report.Some risk factors that could cause results to differ from any forward-looking statement include those described in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2007, as may be amended or supplemented in Part II, Item 1A of this report.Other factors include: ● Unexpected costs and/or unexpected liabilities related to the PEC merger; ● Integrys Energy Group may be unable to achieve the forecasted synergies anticipated from the PEC merger, or it may take longer or cost more than expected to achieve these synergies; ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting Integrys Energy Group's regulated businesses; ● The impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries and possible future initiatives to address concerns about global climate change, changes in environmental, tax, and other laws and regulations to which Integrys Energy Group and its subsidiaries are subject, as well as changes in the application of existing laws and regulations; ● Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup and the contested case proceeding regarding the Weston 4 air permit; ● Resolution of audits or other tax disputes with the IRS and various state, local, and Canadian revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which our subsidiaries operate; ● Available sources and costs of fuels and purchased power; ● Investment performance of employee benefit plan assets; ● Advances in technology; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand; ● Potential business strategies, including mergers, acquisitions, and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The impacts of changing financial market conditions, credit ratings, and interest rates on our liquidity and financing efforts; ● The risks associated with changing commodity prices (particularly natural gas and electricity), including counterparty credit risk and the impact on general market liquidity; ● Weather and other natural phenomena, in particular the effect of weather on natural gas and electricity sales; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by the registrant from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements. -3- PART 1.FINANCIAL INFORMATION Item 1.Financial Statements INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (Millions, except per share data) 2008 2007 2008 2007 Nonregulated revenue $ 2,543.0 $ 1,556.5 $ 7,556.4 $ 4,983.2 Utility revenue 680.1 566.0 3,073.1 2,247.6 Total revenues 3,223.1 2,122.5 10,629.5 7,230.8 Nonregulated cost of fuel, natural gas, and purchased power 2,640.9 1,488.7 7,470.2 4,803.3 Utility cost of fuel, natural gas, and purchased power 338.0 286.8 1,927.6 1,358.8 Operating and maintenance expense 242.3 218.9 780.7 657.5 Goodwill impairment loss - - 6.5 - Depreciation and amortization expense 56.7 52.5 163.8 143.3 Taxes other than income taxes 21.4 21.5 69.1 64.6 Operating income (loss) (76.2 ) 54.1 211.6 203.3 Miscellaneous income 23.7 15.5 64.5 49.4 Interest expense (39.5 ) (48.2 ) (110.9 ) (127.2 ) Minority interest - - - 0.1 Other expense (15.8 ) (32.7 ) (46.4 ) (77.7 ) Income (loss) before taxes (92.0 ) 21.4 165.2 125.6 Provision (benefit) for income taxes (33.6 ) 9.8 62.2 36.4 Income (loss) from continuing operations (58.4 ) 11.6 103.0 89.2 Discontinued operations, net of tax - 32.3 0.1 79.3 Income (loss) before preferred stock dividends of subsidiary (58.4 ) 43.9 103.1 168.5 Preferred stock dividends of subsidiary 0.7 0.7 2.3 2.3 Income (loss) available for common shareholders $ (59.1 ) $ 43.2 $ 100.8 $ 166.2 Average shares of common stock Basic 76.7 76.2 76.5 70.0 Diluted 76.7 76.5 76.9 70.2 Earnings (loss) per common share (basic) Income (loss) from continuing operations $ (0.77 ) $ 0.14 $ 1.32 $ 1.24 Discontinued operations, net of tax - $ 0.43 - $ 1.13 Earnings (loss) per common share (basic) $ (0.77 ) $ 0.57 $ 1.32 $ 2.37 Earnings (loss) per common share (diluted) Income (loss) from continuing operations $ (0.77 ) $ 0.14 $ 1.31 $ 1.24 Discontinued operations, net of tax - $ 0.42 - $ 1.13 Earnings (loss) per common share (diluted) $ (0.77 ) $ 0.56 $ 1.31 $ 2.37 Dividends per common share declared $ 0.670 $ 0.660 $ 2.010 $ 1.903 The accompanying condensed notes are an integral part of these statements. -4- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30 December 31 (Millions) 2008 2007 Assets Cash and cash equivalents $ 55.4 $ 41.2 Accounts receivable, net of reserves of $71.2 and $51.3, respectively 1,333.6 1,405.3 Accrued unbilled revenues 234.5 464.7 Inventories 1,127.9 663.4 Assets from risk management activities 1,771.1 840.7 Regulatory assets 256.9 141.7 Other current assets 259.3 169.3 Current assets 5,038.7 3,726.3 Property, plant, and equipment, net of accumulated depreciation of $2,693.6 and $2,602.2, respectively 4,645.4 4,463.8 Regulatory assets 1,052.7 1,102.3 Assets from risk management activities 489.0 459.3 Goodwill 943.7 948.3 Pension assets 72.5 101.4 Other 456.9 433.0 Total assets $ 12,698.9 $ 11,234.4 Liabilities and Shareholders' Equity Short-term debt $ 1,100.3 $ 468.2 Current portion of long-term debt 4.9 55.2 Accounts payable 1,355.5 1,331.8 Liabilities from risk management activities 1,675.3 813.5 Regulatory liabilities 24.0 77.9 Deferred income taxes 43.1 13.9 Other current liabilities 358.1 487.7 Current liabilities 4,561.2 3,248.2 Long-term debt 2,258.7 2,265.1 Deferred income taxes 515.7 494.4 Deferred investment tax credits 37.0 38.3 Regulatory liabilities 311.4 292.4 Environmental remediation liabilities 677.9 705.6 Pension and postretirement benefit obligations 219.1 247.9 Liabilities from risk management activities 429.6 372.0 Asset retirement obligations 145.6 140.2 Other 316.6 143.4 Long-term liabilities 4,911.6 4,699.3 Commitments and contingencies Preferred stock of subsidiary with no mandatory redemption 51.1 51.1 Common stock equity 3,175.0 3,235.8 Total liabilities and shareholders' equity $ 12,698.9 $ 11,234.4 The accompanying condensed notes are an integral part of these statements. -5- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OFCASH FLOWS (Unaudited) Nine Months Ended September 30 (Millions) 2008 2007 Operating Activities Income before preferred stock dividends of subsidiary $ 103.1 $ 168.5 Adjustments to reconcile income before preferred stock dividends of subsidiary to net cash (used for) provided by operating activities Discontinued operations, net of tax (0.1 ) (79.3 ) Goodwill impairment loss 6.5 - Depreciation and amortization expense 163.8 143.3 Recovery of MISO Day 2 expenses 14.6 0.9 Refund of non-qualified decommissioning trust (0.4 ) (57.0 ) Recoveries and refunds of other regulatory assets and liabilities 36.0 41.5 Amortization of nonregulated customer contract intangibles 10.3 12.1 Net unrealized gains on nonregulated energy contracts (37.9 ) (19.4 ) Nonregulated lower of cost or market inventory adjustments 119.5 13.9 Pension and postretirement expense 36.6 51.4 Pension and postretirement funding (27.0 ) (25.4 ) Deferred income taxes and investment tax credit 65.8 (114.1 ) Gains due to settlement of contracts pursuant to the merger with PEC - (4.0 ) Loss on sale of property, plant and equipment 1.5 - Equity income, net of dividends (11.3 ) 3.8 Other (37.3 ) (52.2 ) Changes in working capital Receivables, net 223.1 697.7 Inventories (696.3 ) (181.0 ) Other current assets (95.0 ) 56.2 Accounts payable 18.5 (434.4 ) Temporary LIFO liquidation credit - (132.7 ) Other current liabilities (193.2 ) 220.2 Net cash (used for) provided by operating activities (299.2 ) 310.0 Investing Activities Capital expenditures (355.2 ) (250.5 ) Proceeds from the sale of property, plant and equipment 9.2 6.8 Purchase of equity investments and other acquisitions (27.6 ) (52.9 ) Cash paid for transaction costs pursuant to the merger with PEC - (14.0 ) Cash paid for transmission interconnection (17.4 ) (23.9 ) Restricted cash for repayment of long-term debt - 22.0 Proceeds received from transmission interconnection 99.7 - Other 4.0 8.5 Net cash used for investing activities (287.3 ) (304.0 ) Financing Activities Short-term debt, net 632.1 (489.1 ) Gas loans, net 180.8 3.7 Repayment of long-term debt (54.7 ) (23.8 ) Payment of dividends Preferred stock (2.3 ) (2.3 ) Common stock (152.9 ) (126.9 ) Issuance of common stock - 36.0 Other (2.3 ) 5.6 Net cash provided by (used for) financing activities 600.7 (596.8 ) Change in cash and cash equivalents - continuing operations 14.2 (590.8 ) Change in cash and cash equivalents - discontinued operations Net cash provided by operating activities - 24.3 Net cash provided by investing activities - 799.6 Change in cash and cash equivalents 14.2 233.1 Cash and cash equivalents at beginning of period 41.2 23.2 Cash and cash equivalents at end of period $ 55.4 $ 256.3 The accompanying condensed notes are an integral part of these statements -6- INTEGRYS ENERGY GROUP, INC. AND SUBSIDIARIES CONDENSED NOTES TO FINANCIAL STATEMENTS September30, 2008 NOTE1FINANCIAL INFORMATION We have prepared the Condensed Consolidated Financial Statements of Integrys Energy Group, Inc. under the rules and regulations of the SEC. These financial statements on Form 10-Q have not been audited.Management believes that these financial statements include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of the financial results for each period shown.We have condensed or omitted certain financial information and notedisclosures normally included in our annual audited financial statements.These condensed financial statements should be read along with the audited financial statements included in our Annual Report on Form 10-K for the year ended December31, 2007. Mergers and Acquisitions Effective February21, 2007, the PEC merger was completed, and the assets and liabilities, results of operations, and cash flows of PEC were included in Integrys Energy Group's Condensed Consolidated Financial Statements beginning February22, 2007.See Note5,"Acquisitions and Sales of Assets," for more information. Dispositions PEP's results of operations and cash flows were recorded as discontinued operations for the three and nine months ended September30, 2007.The sale of PEP was completed in September2007.Refer to Note4, "Discontinued Operations," for more information. WPSNiagara Generation, LLC's (Niagara) results of operations and cash flows were classified as discontinued operations in the first quarter of 2007.The sale of Niagara was completed in January2007.Refer to Note4, "Discontinued Operations," for more information. NOTE2CASH AND CASH EQUIVALENTS Short-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the Integrys Energy Group Condensed Consolidated Statements of Cash Flows: Nine Months Ended September30 (Millions) 2008 2007 Cash paid for interest $ 101.2 $ 88.5 Cash paid for income taxes 123.1 30.0 Significant non-cash transactions were: Nine Months Ended September30 (Millions) 2008 2007 Construction costs funded through accounts payable $ 38.0 $ 29.8 Equity issued for net assets acquired in PEC merger - 1,559.3 Realized gain on settlement of contracts due to PEC merger - 4.0 -7- NOTE3RISK MANAGEMENT ACTIVITIES The following table shows Integrys Energy Group's assets and liabilities from risk management activities as of September30, 2008, and December31, 2007: Assets Liabilities (Millions) September30, 2008 December31, 2007 September30, 2008 December31, 2007 Utility Segments Commodity contracts $ 233.4 $ 8.2 $ 356.5 $ 30.4 Financial transmission rights 12.3 13.4 6.2 4.4 Cash flow hedges – commodity contracts - - 0.8 0.3 Nonregulated Segments Non-hedge derivatives 1,871.7 1,241.4 1,687.4 1,125.7 Fair value hedges Commodity contracts 21.0 7.4 - 2.0 Interest rate swaps 1.1 - - 0.3 Cash flow hedges Commodity contracts 120.6 29.6 50.4 18.3 Interest rate swaps - - 3.6 4.1 Total $ 2,260.1 $ 1,300.0 $ 2,104.9 $ 1,185.5 Balance Sheet Presentation Current $ 1,771.1 $ 840.7 $ 1,675.3 $ 813.5 Long-term 489.0 459.3 429.6 372.0 Total $ 2,260.1 $ 1,300.0 $ 2,104.9 $ 1,185.5 Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. FASB Interpretation No.39, "Offsetting of Amounts Related to Certain Contracts," as amended, provides the option to present certain asset and liability derivative positions net on the balance sheet and to net the related cash collateral against these net derivative positions.Integrys Energy Group elected not to net these items in its Condensed Consolidated Balance Sheets.The following table shows Integrys Energy Group's cash collateral positions: (Millions) September30, 2008 December31, 2007 Cash collateral provided to others $ 84.4 $ 23.5 Cash collateral received from others 18.9 49.1 On the Condensed Consolidated Balance Sheets, cash collateral provided to others is reflected in accounts receivable, and cash collateral received from others is reflected in other current liabilities. Utility Segments Derivative instruments at the utilities are entered into in accordance with the terms of the risk management policies approved by Integrys Energy Group's Board of Directors and, if applicable, by the respective regulators.For most energy-related physical and financial derivatives in our regulated operations, our regulators allow the effects of mark-to-market accounting to be deferred as regulatory assets and liabilities.Management believes any gains or losses resulting from the eventual settlement of these derivative instruments will be collected from or refunded to customers. The derivatives listed in the above table as "commodity contracts" include natural gas purchase contracts as well as financial derivative contracts (NYMEX futures, options, and swaps) used by both the electric and natural gas utility segments to mitigate the risk associated with market price volatility of natural gas. -8- The electric utility segment also uses financial instruments to manage transmission congestion costs, which are shown in the above table as "financial transmission rights." Nonregulated Segments The derivatives in the nonregulated segments not designated as hedges under generally accepted accounting principles are primarily commodity contracts used to manage price risk associated with natural gas and electric energy purchase and sale activities and foreign currency contracts used to manage foreign currency exposure related to Integrys Energy Services' Canadian operations.Changes in the fair value of non-hedge derivatives are recognized currently in earnings. Integrys Energy Services also enters into commodity derivative contracts that are designated as either fair value or cash flow hedges.Integrys Energy Services uses fair value hedges to mitigate the risk of changes in the price of natural gas held in storage.The changes in the fair value of these hedges are recognized currently in earnings, as are the changes in fair value of the hedged items.Fair value hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income (Loss) was not significant for the three months ended September30, 2008, and 2007.Fair value hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income (Loss) was a pre-tax loss of $2.8million for the nine months ended September30, 2008, and was not significant for the nine months ended September30, 2007.Changes in the difference between the spot and forward prices of natural gas were excluded from the assessment of hedge effectiveness and reported directly in nonregulated revenue.The amount excluded was a pre-tax loss of $2.5million during the three months ended September30, 2008, and was a pre-tax loss of $9.8million during the three months ended September30,2007.The amount excluded was not significant during the nine months ended September30,2008, and was a pre-tax loss of $6.7million during the nine months ended September30, 2007. Commodity contracts that are designated as cash flow hedges extend through April 2014,and are used to mitigate the risk of cash flow variability associated with future purchases and sales of natural gas and electricity.To the extent they are effective, the changes in the values of these contracts are included in other comprehensive income, net of taxes.Cash flow hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income (Loss) related to commodity contracts was a pre-tax gain of $3.5million during the three months ended September30, 2008, and was not significant during the three months ended September30, 2007.Cash flow hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income (Loss) related to commodity contracts was not significant during the nine months ended September30, 2008, and was a pre-tax loss of $5.7million during the nine months ended September30, 2007.When testing for effectiveness, no portion of the derivative instruments was excluded.Amounts recorded in other comprehensive income related to these cash flow hedges will be recognized in earnings when the hedged transactions occur, which is typically as the related contracts are settled, or if it is probable that the hedged transaction will not occur.The amount reclassified from other comprehensive income into earnings as a result of the discontinuance of cash flow hedge accounting for certain hedge transactions was not significant during the three months ended September30, 2008, and 2007.The amount reclassified from other comprehensive income into earnings as a result of the discontinuance of cash flow hedge accounting for certain hedge transactions was a pre-tax loss of $2.6million during the nine months ended September30, 2008, and was not significant during the nine months ended September30, 2007.In the next 12months, subject to changes in market prices of natural gas and electricity, we expect that a pre-tax gain of $25.8million will be recognized in earnings as the hedged transactions occur.We expect this amount to be substantially offset by settlement of the related nonderivative contracts that are being hedged. -9- NOTE4DISCONTINUED OPERATIONS PEP In September2007, Integrys Energy Group completed the sale of PEP, an oil and natural gas production subsidiary acquired in the PEC merger, for $869.2million, net of certain post-closing adjustments. Components of discontinued operations recorded in the Condensed Consolidated Statements of Income (Loss) related to PEP were: (Millions) Three Months Ended September30, 2007 February22, 2007 through September30, 2007 Nonregulated revenue $ 43.4 $ 114.2 Operating and maintenance expense 12.5 28.5 Gain on PEP sale (22.7 ) (22.7 ) Taxes other than income taxes 1.4 5.1 Other expense 0.1 0.1 Income before taxes 52.1 103.2 Provision for income taxes 19.7 38.6 Discontinued operations, net of tax $ 32.4 $ 64.6 It is Integrys Energy Group's policy to not allocate interest to discontinued operations unless the asset group being sold has external debt obligations.PEP had no external debt obligations during the periods shown above. Niagara In January2007, Integrys Energy Services completed the sale of Niagara for approximately $31million.This facility was a merchant generation facility and sold power on a wholesale basis.The gain recorded in 2007 was $24.6million ($14.8million after-tax) and was included as a component of discontinued operations. During the nine months ended September30, 2008, Integrys Energy Services recorded $0.1million of operating and maintenance expenses in discontinued operations related to amortization of an environmental indemnification guarantee included as part of the sale agreement. -10- Components of discontinued operations recorded in the Condensed Consolidated Statements of Income (Loss) related to Niagara for the nine months ended September30, 2007 were: (Millions) Nine Months Ended September30, 2007 Nonregulated revenue $ 1.5 Nonregulated cost of fuel, natural gas, and purchased power 1.0 Operating and maintenance expense 0.5 Gain on Niagara sale (24.6 ) Income before taxes 24.6 Provision for income taxes 9.9 Discontinued operations, net of tax $ 14.7 No interest expense was allocated to discontinued operations as Niagara had no external debt obligations during the period shown above. NOTE5ACQUISITIONS AND SALES OF ASSETS PEC Merger The PEC merger was completed on February21, 2007.The merger was accounted for under the purchase method of accounting, with Integrys Energy Group as the acquirer.In the merger, shareholders of PEC received 0.825 shares of Integrys Energy Group common stock, $1 par value, for each share of PEC common stock, no par value, which they held immediately prior to the merger.The total purchase price was approximately $1.6 billion.The results of operations attributable to PEC are included in the Condensed Consolidated Financial Statements for the three and nine months ended September30,2008, and for the period from February22, 2007, through September30, 2007. The purchase price was allocated based on the estimated fair market value of the assets acquired and liabilities assumed.The excess of the purchase price over the estimated fair values of the tangible net assets acquired was allocated to identifiable intangible assets, with the remainder allocated to goodwill. In order to achieve Integrys Energy Group's anticipated merger synergies, a restructuring plan was implemented, which included a process to eliminate duplicative positions within Integrys Energy Group.Costs associated with the merger-related involuntary termination of employees at PEC (the acquired company) were recognized as a liability assumed in the merger and included in the purchase price allocation in accordance with Emerging Issues Task Force Issue No.95-3 "Recognition of Liabilities in Connection with a Purchase Business Combination."The following table summarizes the activity related to these specific costs for the three and nine months ended September30, 2008 and 2007. -11- Three Months Ended September30 Nine Months Ended September30 (Millions) 2008 2007 2008 2007 Accrued employee severance costs at beginning of period $ 0.2 $ 5.0 $ 1.3 $ - Adjustments to purchase price - (3.7 ) - 1.4 Cash payments (0.1 ) (0.1 ) (1.2 ) (0.2 ) Accrued employee severance costs at end of period $ 0.1 $ 1.2 $ 0.1 $ 1.2 Costs related to the involuntary termination of the acquirer's employees are expensed following the guidance of SFAS No.146, "Accounting for Costs Associated with Exit or Disposal Activities."Costs associated with the relocation or voluntary terminations of both Integrys Energy Group and PEC employees are expensed in accordance with SFAS No.88, "Employers' Accounting for Settlements and Curtailments of Defined Benefit Pension Plans and for Termination Benefits."These costs are shown in the table below. Three Months Ended September30 Nine Months Ended September30 (Millions) 2008 2007 2008 2007 Accrued employee severance costs at beginning of period $ 4.3 $ 5.0 $ 4.8 $ - Severance expense recorded 0.2 0.1 2.3 5.2 Cash payments (2.5 ) (1.0 ) (5.1 ) (1.1 ) Accrued employee severance costs at end of period $ 2.0 $ 4.1 $ 2.0 $ 4.1 Supplemental Pro Forma information The following table shows pro forma results of operations for Integrys Energy Group for the nine months ended September30, 2007, as if the acquisition of PEC had been completed at January1,2007.Proforma results are presented for informational purposes only and are not necessarily indicative of what the actual results would have been had the acquisition actually occurred on January1,2007. (Millions, except per share amounts) Pro Forma for the Nine Months Ended September30, 2007 Total revenues $ 7,936.1 Income from continuing operations $ 119.3 Income available for common shareholders $ 198.3 Basic earnings per share – continuing operations $ 1.54 Basic earnings per share $ 2.61 Diluted earnings per share – continuing operations $ 1.53 Diluted earnings per share $ 2.60 NOTE6 NATURAL GAS IN STORAGE PGL and NSG price natural gas storage injections at the calendar year average of the cost of natural gas supply purchased.Withdrawals from storage are priced on the LIFO cost method.For interim periods, the difference between current projected replacement cost and the LIFO cost for quantities of natural gas temporarily withdrawn from storage is recorded as a temporary LIFO liquidation credit.At September30,2008 and 2007, all LIFO layers were replenished and the LIFO liquidation credit balance was zero. -12- NOTE7GOODWILL AND OTHER INTANGIBLE ASSETS Integrys Energy Group had the following changes to the carrying amount of goodwill for the nine months ended September30, 2008: (Millions) Natural Gas Utility Segment Integrys Energy Services Total Goodwill recorded at December31, 2007 $ 936.8 $ 11.5 $ 948.3 Adjustments to PEC purchase price allocation related to income taxes 2.0 (0.1 ) 1.9 Impairment loss * (6.5 ) - (6.5 ) Goodwill recorded at September30, 2008 $ 932.3 $ 11.4 $ 943.7 *A goodwill impairment loss in the amount of $6.5million, after-tax, was recognized for NSG in the second quarter of 2008.On at least an annual basis, Integrys Energy Group is required by generally accepted accounting principles to test goodwill for impairment at each of its reporting units.Reporting units at Integrys Energy Group that have a goodwill balance and are subject to these impairment tests include PGL, NSG, MGUC, MERC, WPSC's natural gas utility, and Integrys Energy Services.PGL, NSG, MGUC, and MERCwere recorded at their approximate fair market values at the date of acquisition.Since the acquisitions of PGL, NSG, MGUC, and MERC all occurred within the last few years, even a slight decline in fair value can result in a potential impairment loss.In order to identify a potential impairment, the estimated fair value of a reporting unit is compared with its carrying amount, including goodwill.A present value technique was utilized to estimate the fair value of NSG at April1, 2008.The goodwill impairment recognized for NSG was due to a decline in the estimated fair value of NSG, caused primarily by a decrease in forecasted results as compared to the forecast at the time of the acquisition.Worsening economic factors also contributed to the decline in fair value. Identifiable intangible assets other than goodwill are included as a component of other assets within the Condensed Consolidated Balance Sheets as listed below. (Millions) September30, 2008 December31, 2007 Gross Carrying Amount Accumulated Amortization Net Gross Carrying Amount Accumulated Amortization Net Amortized intangible assets (liabilities) Customer-related (1) $ 32.6 $ (13.0 ) $ 19.6 $ 32.6 $ (9.3 ) $ 23.3 Natural gas and electric contract assets (2), (3) 60.1 (50.2 ) 9.9 60.1 (34.1 ) 26.0 Natural gas and electric contract liabilities (2), (4) (33.6 ) 18.8 (14.8 ) (33.6 ) 13.1 (20.5 ) Emission allowances (5) 2.2 (0.1 ) 2.1 2.4 (0.2 ) 2.2 Renewable energy credits (6) 2.3 (1.7 ) 0.6 0.4 (0.4 ) - Other 3.1 (0.9 ) 2.2 3.4 (0.8 ) 2.6 Total 66.7 (47.1 ) 19.6 65.3 (31.7 ) 33.6 Unamortized intangible assets Trade name (7) 5.2 - 5.2 5.2 - 5.2 Total intangible assets $ 71.9 $ (47.1 ) $ 24.8 $ 70.5 $ (31.7 ) $ 38.8 (1) Includes customer relationship assets associated with both PEC's former nonregulated retail natural gas and electric operations and MERC's non-utility home services business. The remaining weighted-average amortization period for customer-related intangible assets is approximately 8 years. (2) Represents the fair value of certain PEC natural gas and electric customer contracts acquired in the merger that were not considered to be derivative instruments and, as a result, were recorded as intangible assets. -13- (3) Includes both short-term and long-term intangible assets related to customer contracts in the amount of $6.9million and $3.0million, respectively, which have a weighted-average amortization period of 1 year. (4) Includes both short-term and long-term intangible liabilities related to customer contracts in the amount of $6.3million and $8.5 million, respectively, which have a weighted-average amortization period of 2.3 years. (5) Emission allowances do not have a contractual term or expiration date. (6) Used at Integrys Energy Services to comply with state Renewable Portfolio Standards, as well as for trading purposes. (7) Represents the fair value of the MGUC trade name acquired from Aquila. Intangible asset amortization expense, excluding amortization related to natural gas and electric contracts, was recorded as a component of depreciation and amortization.Amortization for the threemonths ended September30, 2008, and 2007, was $2.1million and $1.7million, respectively.Amortization for the nine months ended September30, 2008, and 2007, was $5.8million and $4.1million, respectively. Amortization expense for the next five fiscal years is estimated to be: (Millions) For three months ending December31, 2008 $ 1.4 For year ending December31, 2009 4.3 For year ending December31, 2010 3.7 For year ending December31, 2011 3.1 For year ending December31, 2012 2.1 Amortization of natural gas and electric contract intangible assets and liabilities was recorded as a component of nonregulated cost of fuel, natural gas, and purchased power.Amortization of these contracts for the three months ended September30, 2008, resulted in an increase to nonregulated cost of fuel, natural gas, and purchased power of $0.2 million, while amortization of these contracts for the three months ended September 30, 2007, resulted in a reduction to nonregulated cost of fuel, natural gas, and purchased power of $3.2million.Amortization of these contracts for the nine months ended September30, 2008, and 2007, resulted in an increase to nonregulated cost of fuel, natural gas, and purchased power of $10.3million and $12.1million, respectively. Amortization of these contracts for the next five fiscal years is estimated to be: (Millions) For three months ending December31, 2008 $ 3.0 For year ending December31, 2009 (2.9 )* For year ending December31, 2010 (2.7 )* For year ending December31, 2011 (2.0 )* For year ending December31, 2012 (0.3 )* * Amortization of these contracts is anticipated to decrease nonregulated cost of fuel, natural gas, and purchased power because the fair value of the portion of the contracts that relates to these periods was negative (or "out-of-the-money") at the date the respective businesses were acquired. -14- NOTE8SHORT-TERM DEBT AND LINES OF CREDIT Integrys Energy Group's short-term borrowings consist of sales of commercial paper, borrowings under revolving credit facilities, and short-term notes. (Millions, except percentages) September30, 2008 December31, 2007 Commercial paper outstanding $ 808.2 $ 308.2 Average discount rate on outstanding commercial paper 5.23 % 5.51 % Short-term notes payable outstanding $ 10.0 $ 10.0 Average interest rate on short-term notes payable 2.44 % 5.20 % Borrowings under revolving credit facilities $ 282.1 $ 150.0 Average discount rate on revolving credit facilities 3.73 % 3.56 % The commercial paper at September30, 2008, had varying maturity dates ranging from October1, 2008, through November4, 2008. Integrys Energy Group manages its liquidity by maintaining adequate external financing commitments.The information in the table below relates to Integrys Energy Group's short-term debt, lines of credit, and remaining available capacity. (Millions) Maturity September30, 2008 December31, 2007 Credit agreements and revolving notes Revolving credit facility (Integrys Energy Group) (1) 06/02/10 $ 500.0 $ 500.0 Revolving credit facility (Integrys Energy Group) (1) 06/09/11 500.0 500.0 Revolving credit facility (WPSC)(2) 06/02/10 115.0 115.0 Revolving credit facility (PEC)(1) (4) 06/13/11 400.0 400.0 Revolving credit facility (PGL)(3) 07/12/10 250.0 250.0 Revolving credit facility (Integrys Energy Services)(4) (5) 04/08/09 175.0 150.0 Revolving short-term notes payable (WPSC)(6) 05/01/09 10.0 10.0 Uncommitted secured cross-exchange agreement (Integrys Energy Services) (7) 04/15/09 25.0 25.0 Total short-term credit capacity $ 1,975.0 $ 1,950.0 Less: Uncollateralized portion of gross margin credit agreement 17.9 10.8 Letters of credit issued inside credit facilities 290.5 138.9 Loans outstanding under credit agreements 292.1 160.0 Commercial paper outstanding 809.0 308.2 Accrued interest or original discount on outstanding commercial paper 0.8 0.5 Available capacity under existing agreements $ 564.7 $ 1,331.6 (1) Provides support for Integrys Energy Group's commercial paper borrowing program. (2) Provides support for WPSC's commercial paper borrowing program. (3) Provides support for PGL's seasonal commercial paper borrowing program. (4) Borrowings under these agreements are guaranteed by Integrys Energy Group. (5) This facility matured in April2008, at which time the available borrowing capacity under the facility was increased to $175.0million and the maturity date was extended to April8, 2009. (6) This facility is renewed every six months. -15- (7) This facility matured in April2008, at which time the facility was renewed and the maturity date was extended.However, in October 2008 borrowings under this facility were paid in full as the facility was terminated and borrowings under this facility are no longer available. In November 2008, Integrys Energy Group entered into an approximately $150 million short-term debt agreement extending through March 2009 to finance its working capital requirements and for general corporate purposes.The agreement requires principal and interest payments to be made in Yen, which exposes Integrys Energy Group to foreign currency exchange risk.In order to mitigate this risk, Integrys Energy Group entered into foreign currency exchange contracts intended to hedge the exposure related to changes in the United States Dollar to Japanese Yen exchange rate. In November 2008, Integrys Energy Group entered into a $250 million revolving credit agreement, which extends to May 2009. NOTE9LONG-TERM DEBT (Millions) September30, 2008 December31, 2007 WPSC $ 747.1 $ 747.1 UPPCO 12.6 12.6 PEC 326.1 325.3 PGL(1) (2) 451.0 502.0 NSG 69.0 69.1 Integrys Energy Group 550.0 550.0 Unsecured term loan due 2010 – Integrys Energy Group 65.6 65.6 Term loans – nonrecourse, collateralized by nonregulated assets 8.6 10.5 Integrys Energy Services' loan - 0.1 Other term loan 27.0 27.0 Senior secured note(3) - 1.7 Total 2,257.0 2,311.0 Unamortized discount and premium on bonds and debt 6.6 9.3 Total debt 2,263.6 2,320.3 Less current portion (2) (4.9 ) (55.2 ) Total long-term debt $ 2,258.7 $ 2,265.1 (1) PGL has outstanding $51.0million of Adjustable Rate, Series OO bonds, due October1, 2037, which are currently in a 35-day Auction Rate mode (the interest rate is reset every 35 days through an auction process).The weighted-average interest rate for the period beginning January1, 2008, and ending September30, 2008, was 4.775% for these bonds.On April17, 2008, PGL completed the purchase of $51.0million of Illinois Development Finance Authority Series 2003D Bonds, due October1, 2037, and backed by PGL Series PP bonds.Upon repurchase, the Auction Rate Mode was converted from a 35-day mode to a weekly mode.This transaction was treated as a repurchase of the Series PP bonds by PGL.As a result, the liability related to the Series PP bonds was extinguished.The Company intends to hold the bonds while it continues to monitor the tax-exempt market and assess potential remarketing or refinancing opportunities. (2) On February1, 2008, the interest rate on the $50.0million 3.05% Series LL first mortgage bonds at PGL, which support the Illinois Development Finance Authority Adjustable-Rate Gas Supply Refunding Revenue Bonds, Series 2003B, was established at a term rate of 3.75% through January31, 2012, adjustable after February1,2012.These bonds were subject to a mandatory tender for purchase for remarketing on February1,2008, and, as a result, were presented in the current portion of long-term debt on Integrys Energy Group's Consolidated Balance Sheet at December31, 2007.These bonds were included as long-term debt in the September30, 2008 Condensed Consolidated Balance Sheet. (3) On June26, 2008, Upper Peninsula Building Development Corporation, a subsidiary of Integrys Energy Group, repaid the outstanding principal balance on its 9.25% senior secured note.The notewas secured by a first mortgage lien on a building sold in July2008 that was previously owned and leased to UPPCO for use as their corporate headquarters. -16- In November2008, PGL issued $45 million of 7.0%, 5-year first and refunding mortgage bonds and$5 million of 8.0%, 10-year first and refunding mortgage bonds.The net proceeds from the issuance of these bonds were used to reduce short-tem debt and for other general corporate utility purposes. In November2008, NSG issued $6.5 million of 7.0%, 5-year first mortgage bonds.The net proceeds from the issuance of the first mortgage bonds were used for other general corporate utility purposes. NOTE10ASSET RETIREMENT OBLIGATIONS The following table shows changes to the asset retirement obligations of Integrys Energy Group through September30, 2008. (Millions) Utilities Integrys Energy Services Total Asset retirement obligations at December31, 2007 $ 139.5 $ 0.7 $ 140.2 Accretion 5.9 - 5.9 Other - (0.5 ) (0.5 ) Asset retirement obligations at September30, 2008 $ 145.4 $ 0.2 $ 145.6 NOTE11INCOME TAXES Integrys Energy Group's effective tax rates for the three and nine months ended September30, 2008, were 36.5% and 37.7%, respectively.The effective tax rates for the three and nine months ended September30,2007, were 45.8% and 29.0%, respectively.Integrys Energy Group calculates its provision for income taxes based on an interim effective tax rate that reflects its projected annual effective tax rate.The effective tax rate for the three and nine months ended September30, 2008, differs from the federal tax rate of 35%, primarily due to the quarterly adjustment required to adjust the interim effective tax rate to reflect the annual projected effective tax rate, state income taxes, and the impact of certain permanent book to tax return differences.The effective tax rate for the three and nine months ended September30, 2007, differs from the federal tax rate of 35%, primarily due to the effects of Section 29/45K federal tax credits related to Integrys Energy Services' ownership in a synthetic fuel production facility, the quarterly adjustment required to adjust the interim effective tax rate to reflect the annual projected effective tax rate, and state income taxes.Section 29/45K of the Internal Revenue Code, which provided for Section 29/45K federal tax credits from the production and sale of synthetic fuel, expired effective December31, 2007. For the three and nine months ended September30, 2008, the liability for uncertain tax positions increased $7.3 million and $6.6million, respectively.These changes reflect the filing of the 2007 Federal tax return in the third quarter of 2008.The year-to-date increase also reflects the settlement and re-measurement of the obligations associated with uncertain tax positions as part of closing and settling examinations with the IRS and the State of Wisconsin during the second quarter of 2008. NOTE12COMMITMENTS AND CONTINGENCIES Commodity Purchase Obligations and Purchase Order Commitments Integrys Energy Group routinely enters into long-term purchase and sale commitments that have various quantity requirements and durations.The regulated natural gas utilities have obligations to sell natural gas to their customers, and the regulated electric utilities have obligations to distribute and sell electricity to their customers.The utilities expect to recover costs related to these obligations in future customer rates.Additionally, the majority of the energy supply contracts entered into by our nonregulated segment, Integrys Energy Services, are to meet its obligations to deliver energy to customers. The obligations described below are as of September30, 2008. -17- ● The electric utility segment has obligations related to coal supply and transportation that extend through 2016 and total $622.1million, obligations of $1.4 billion for either capacity or energy related to purchased power that extend through 2027, and obligations for other commodities totaling $14.3million, which extend through 2013. ● The natural gas utility segment has obligations related to natural gas supply and transportation contracts totaling $1.3billion, some of which extend through 2028. ● Integrys Energy Services has obligations related to energy supply contracts that extend through 2017 and total $4.8billion.The majority of these obligations end by 2010, with obligations totaling $611.7million extending beyond 2010. ● Integrys Energy Group also has commitments in the form of purchase orders issued to various vendors, which totaled $659.7million, and relate to normal business operations as well as large construction projects. Environmental EPA Section 114 Request In 2000, WPSC received a request from the EPA under Section114 of the Clean Air Act, seeking information related to work performed on the coal-fired boilers located at WPSC's Pulliam and Westonelectric generation stations.WPSC filed a response with the EPA in early 2001. In May 2002, WPSC received a follow-up request from the EPA seeking additional information regarding specific boiler-related work performed on Pulliam Units 3, 5, and 7, as well as information on WPSC's life extension program for Pulliam Units 3-8 and WestonUnits 1 and 2.WPSC filed a final response to the EPA's follow-up request in June2002. In 2000 and 2002, Wisconsin Power and Light Company (WP&L) received a similar series of EPA information requests relating to work performed on certain coal-fired boilers and related equipment at the Columbia generation station (a facility located in Portage, Wisconsin, jointly owned by WP&L, Madison Gas and Electric Company, and WPSC).WP&L is the operator of the plant and is responsible for responding to governmental inquiries relating to the operation of the facility.WP&L filed its response for the Columbia facility in July2002. Depending upon the results of the EPA's review of the information provided by WPSC and WP&L, the EPA may perform any of the following: ● issue notices of violation (NOV) asserting that a violation of the Clean Air Act occurred, ● seek additional information from WPSC, WP&L, and/or third parties who have information relating to the boilers, and/or ● close out the investigation. In addition, under the Clean Air Act, citizen groups may pursue a claim.WPSC has no notice of such a claim based on the information submitted to the EPA. To date, the EPA has not responded to the 2001 and 2002 filings made by WPSC and WP&L.However, in March2008, a data request was received from the EPA seeking information related to operations and projects for the Pulliam and Weston coal-fired boilers from January2000 to the present.WPSC has submitted its response. In response to the EPA's Clean Air Act enforcement initiative, several utilities elected to settle with the EPA, while others are in litigation.The fines and penalties (including the cost of supplemental environmental projects) associated with settlements involving comparably-sized facilities range between $7million and $30million.The regulatory interpretations upon which the lawsuits or settlements are based may change based on future court decisions of the pending litigations. -18- If the federal government brings a claim against WPSC and if it were determined by a court that historic projects at WPSC's Pulliam and Westonplants required either a state or federal Clean Air Act permit, WPSC may, under the applicable statutes, be required to: ● shut down any unit found to be operating in non-compliance, ● install additional pollution control equipment, ● pay a fine, and/or ● pay a fine and conduct a supplemental environmental project in order to resolve any such claim. Pulliam Air Notice of Violation In September2007, a NOV was issued to WPSC by the WDNR alleging various violations of the Pulliam facility's Title V permit, primarily pertaining to certain recordkeeping and monitoring requirements.WPSC met with the WDNR in November2007 to discuss and attempt to resolve the matters identified in the NOV, and subsequently submitted additional information pursuant to the WDNR's request.While not finally confirmed by the WDNR, WPSC understands that this issue is essentially resolved. Weston4 Air Permit In November2004, the Sierra Club filed a petition with the WDNR under Section285.61 of the Wisconsin Statutes seeking a contested case hearing on the construction permit issued for the Weston4 generation station, which is a necessary predicate to plant construction under the pertinent air emission regulations (hereinafter referred to as the "Weston 4 air permit").In February2006, the administrative law judge affirmed the Weston4 air permit with changes to the emission limits for sulfur dioxide and nitrogen oxide from the coal-fired boiler and particulate from the cooling tower.The changes, which were implemented by the WDNR in a revised permit issued on March28, 2007, set limits that are more stringent than those originally set by the WDNR (hereinafter referred to as the "March28, 2007 permit language"). On April27, 2007, the Sierra Club filed a second petition requesting a contested case hearing regarding the March28, 2007 permit language, which was granted by the WDNR.Both parties subsequently moved for summary judgment.In a decision issued on November8, 2007, the administrative law judge granted WPSC's motion for summary judgment in that proceeding, upholding the March28, 2007 permit language.The Sierra Club filed petitions with the Dane County Circuit Court on April27, 2007, and November14, 2007, for judicial review of the Weston 4 air permit and the underlying proceedings before the administrative law judge.These two judicial review proceedings were consolidated by the court, briefing is completed, and the parties presented oral arguments on November 3, 2008. These activities did not stay the construction and startup of the Weston 4 facility or the administrative law judge's decision on the Weston 4 air permit.WPSC believes that it has substantial defenses to the Sierra Club's challenges.Until the Sierra Club's challenge is finally resolved, Integrys Energy Group will not be able to make a final determination of the probable cost impact, if any, of compliance with any changes to the Weston 4 air permit on its future costs. There is a possibility that an event at the Weston 4 facility may have resulted in a permit limit exceedance for carbon monoxide and sulfur dioxide during startup that may result in an enforcement action by the WDNR.Corrective actions have been taken and the WDNR has requested additional information prior to determining what enforcement action will be taken.It is possible that the WDNR will issue a NOV and impose a fine, but the amount cannot be estimated at this time. WestonOperating Permits In July2005 and February2006, NOVs were issued to WPSC by the WDNR alleging various violations of the operating permit requirements applicable to the then existing Weston facility.Subsequently, by letter dated April11, 2007, the WDNR referred the matters set forth in the NOVs to the Wisconsin Attorney General's office.The referral letter alleged that the Weston facility was not in compliance with the following provisions of the facility's Title V operating permit:(i)limitations on the sulfur content of the fuel -19- oil stored at the Weston facility; (ii)the carbon monoxide and nitrogen oxide limits for certain of the facility's combustion turbines; (iii)the particulate matter emission limits applicable to the coal handling equipment; (iv)opacity monitoring requirements; and (v)a requirement to conduct an elemental metals analysis.WPSC has completed corrective measures to address the issues and settled the matter with the Wisconsin Attorney General's office.The settlement included a penalty of $0.2million and a commitment to fund $0.3million of energy efficiency projects. In early November2006, it came to the attention of WPSC that previous ambient air quality computer modeling done by the WDNR for the Weston facility (and other nearby air sources) did not take into account the emissions from the existing Weston3 facility for purposes of evaluating air quality increment consumption under the required Prevention of Significant Deterioration.WPSC believes it has undertaken and completed corrective measures to address any identified modeling issues and anticipates issuance of a revised Title V permit in the near future that will resolve this issue.Integrys Energy Group currently is not able to make a final determination of the probable cost impact of this issue, if any. Mercury and Interstate Air Quality Rules Mercury In October2004, the mercury emission control rule became effective in Wisconsin (Chapter NR 446), requiring WPSC to control annual system mercury emissions in phases with the first phase beginning in 2008.In this phase, the annual mercury emissions are capped at the average annual system mercury emissions for the period 2002 through 2004.The next phase will run from 2010 through 2014 and require a 40% reduction from average annual 2002 through 2004 mercury input amounts.After 2015, a 75% reduction is required with a goal of an 80% reduction by 2018.The current version of Chapter NR 446 applies to all WPSC units except Weston 4.Weston 4 installed mercury control technology which will achieve a mercury emission rate that meets the permit limit for mercury. The State of Wisconsin has recently developed a revised draft rule to Chapter NR 446 that requires a 40% reduction from the 2002 through 2004 baseline beginning January1, 2010, through the end of 2014.Beginning in 2015, electric generating units above 150megawatts will be required to reduce emissions by 90%.Reductions can be phased in and the 90% target can be delayed until 2021 if additional sulfur dioxide and nitrogen oxide reductions are implemented.By 2015, electric generating units above 25megawatts but less than 150megawatts must reduce their mercury emissions to a level defined as the Best Available Control Technology rule.This rule has been approved by the state Natural Resources Board and is expected to become final in December2008.WPSC estimates capital costs of approximately $30million for phase one, which includes estimates for both wholly owned and jointly owned plants, to achieve the proposed reductions in the State's revised draft rule.These costs may change based on the requirements of the final rule.The capital costs are expected to be recovered in future rate cases.In May 2008, a group of industry stakeholders filed suit, claiming that the WDNR's mercury rulemaking process violates a state statute.The court ruled against the challenge but a new suit is likely to be filed. Following the promulgation of a federal mercury control and monitoring rule in 2005 by the EPA, the State of Wisconsin filed suit along with other states in opposition of the rule.On February8, 2008, the United States Court of Appeals for the District of Columbia Circuit ruled in favor of the petitioners and vacated the federal rule.In May 2008, the EPA's appeal of the ruling was denied.The EPA is reviewing options for a new rulemaking. Sulfur Dioxide and Nitrogen Oxide The EPA issued the Clean Air Interstate Rule (formerly known as the Interstate Air Quality Rule) in 2005.The rule was intended to reduce sulfur dioxide and nitrogen oxide emissions from utility boilers located in 29 states, including Wisconsin, Michigan, Pennsylvania, and New York.The Clean Air Interstate Rule required reduction of sulfur dioxide and nitrogen oxide emissions in two phases.The first phase required about a 50% reduction beginning in 2009 for nitrogen oxide and beginning in 2010 for sulfur dioxide.The -20- second phase was to begin in 2015 for both pollutants and required about a 65% reduction in emissions.The rule allowed the State of Wisconsin to either require utilities located in the state to participate in the EPA's interstate cap and trade program or meet the state's emission budget for sulfur dioxide and nitrogen oxide through measures to be determined by the state.Wisconsin's rule, which incorporates the cap and trade approach, had completed the state legislative review and had been forwarded to the EPA for final review. On July11, 2008, the United States Court of Appeals for the District of Columbia issued a decision vacating the Clean Air Interstate Rule and the associated Federal Implementation Plan.The EPA has requested a rehearing of the decision and is waiting for the court to respond to its request. Prior to the court's vacatur decision, WPSC was evaluating a number of options, including using the cap and trade program and/or installing controls.Since the vacatur decision, the value of annual nitrogen oxide emission allowances that were to be utilized in the cap and trade program under the Clean Air Interstate Rule has decreased significantly and trading in annual nitrogen oxide emission allowances has all but ceased.WPSC does not currently own any annual nitrogen oxide emission allowances; however, at the time of the court decision, WPSC had entered into contracts for the purchase of a small amount of ozone seasonal nitrogen oxide emission allowances in 2009 through 2012 and was in the process of negotiating the purchase of annual nitrogen oxide emission allowances in 2009.Whether WPSC ultimately acquires any annual nitrogen oxide emission allowances or not, WPSC does not expect any material impact as a result of the vacatur of the Clean Air Interstate Rule with respect to nitrogen oxide emission allowances.The vacatur decision has also affected the status of the Best Available Retrofit Technology rule.The status of WPSC units under that rule is currently being evaluated.For planning purposes, it is still assumed that additional sulfur dioxide and nitrogen oxide controls will be needed on existing units or the existing units will need to be converted to natural gas by 2015.The installation of any controls and/or any conversion to natural gas will need to be scheduled as part of WPSC's long-term maintenance plan for its existing units.As such, controls or conversions may need to take place before 2015.On a preliminary basis, and assuming controls or conversion are still required, WPSC estimates capital costs of $533million, which includes estimates for both wholly owned and jointly owned plants, in order to meet an assumed 2015 compliance date.This estimate is based on costs of current control technology and current information regarding the final state and federal rules.The capital costs are anticipated to be recovered in future rate cases. Manufactured Gas Plant Remediation Integrys Energy Group's natural gas utilities, their predecessors, and certain former affiliates operated facilities in the past at multiple sites for the purpose of manufacturing and storing manufactured gas and, as such, are responsible for the environmental impacts at 55 manufactured gas plant sites located in Wisconsin, Michigan, and Illinois.All are former regulated utility sites and are being remediated, with costs charged to existing ratepayers at WPSC, MGUC, PGL, and NSG.Nine of these sites have been transferred to the EPA Superfund Alternative Sites Program, and 11 sites have been transferred to the EPA's Superfund Removal Program, with the intent of being transferred to the EPA Superfund Alternative Sites Program.Integrys Energy Group estimated and accrued for $676.4million of future undiscounted investigation and cleanup costs as of September30, 2008.Integrys Energy Group recorded a regulatory asset of $728.7million, net of insurance recoveries received of $54.0million, related to the recovery of both unrecovered expenditures and estimated future expenditures as of September30, 2008. The natural gas utilities are coordinating the investigation and the cleanup of the manufactured gas plant sites under what is called a "multi-site" program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. The EPA has identified NSG as a potentially responsible party (PRP) under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (CERCLA), at the Waukegan Coke Plant Site located in Waukegan, Illinois (Waukegan Site).The Waukegan Site is part of the Outboard Marine Corporation (OMC) Superfund Site.The EPA also identified OMC, General Motors -21- Corporation, and certain other parties as PRPs at the Waukegan Site.NSG and the other PRPs are parties to a consent decree that requires NSG and General Motors, jointly and severally, to perform the remedial action and establish and maintain financial assurance of $27.0million (in the form of certain defined net worth levels that NSG has met).The soil component of the remedial action was completed in August2005.The final design for the groundwater component of the remedial action has been completed, and construction of the groundwater treatment plan was completed in August2008.Operation of the groundwater treatment unit began in September2008 and is expected to be up to fullcapacity during the first quarter of 2009.The EPA reduced the financial assurance requirement to $21.0million to reflect completion of the soil component of the remedial action. With respect to portions of certain sites in the City of Chicago (Chicago), PGL received demands from site owners and others asserting standing regarding the investigation or remediation of their parcels.Some of these demands seek to require PGL to perform extensive investigations or remediations.These demands include notice letters sent to PGL by River Village West.In April2005, River Village West filed suit against PGL in the UnitedStates District Court for the Northern District of Illinois under Resource Conservation and Recovery Act (RCRA).The suit, River Village West LLC et al. v. The Peoples Gas Light and Coke Company, No.05-C-2103 (N.D. Ill. 2005) (RVW II), seeks an order directing PGL to remediate three former sites: the former South Station, the former Throop Street Station, and the former Hough Place Station. In August2006, a member of River Village West individually filed suit against PGL in the UnitedStates District Court for the Northern District of Illinois under the RCRA.The suit, Thomas A. Snitzer v. The Peoples Gas Light and Coke Company, No.06-C-4465 (N.D. III. 2006) (Snitzer I), seeks an order directing PGL to remediate the Willow Street Station former manufactured gas plant site which is located along the Chicago River.In October2006, the same individual filed another suit in the UnitedStates District Court for the Northern District of Illinois under RCRA and CERCLA.The suit, Thomas A. Snitzer v. The Peoples Gas Light and Coke Company, No.06-C-5901 (N.D. III. 2006) (Snitzer II), seeks an order directing PGL to remediate four former manufactured gas plant sites, which are located on or near the Chicago River: 22nd Street Station, Division Street Station, Hawthorne Station, and North Shore Avenue Station.This individual also notified PGL of his intent to file suit under RCRA and CERCLA seeking an order directing PGL to remediate two other such sites: Calumet Station and North Station. In February2007, SnitzerI and SnitzerII were consolidated with the RVWII case.In June2007, PGL filed a motion to dismiss, or in the alternative, stay the consolidated litigation on the basis of the transfer of the sites at issue in the litigation to the EPA Superfund Removal program.On September28, 2007, the federal district court issued a ruling staying the litigation "pending the conclusion of the UnitedStates EPA actions" at these sites.The plaintiffs filed a motion for reconsideration.The court reconsidered the stay and on September25, 2008, granted PGL's motion for a judgment on the pleadings dismissing the suit.On October 24, 2008, the plaintiffs filed their notice of appeal of the district court's ruling.Management cannot predict the outcome of the appeal. Management believes that any costs incurred for environmental activities relating to former manufactured gas plant operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are, therefore, recoverable through rates for WPSC, MGUC, PGL, and NSG.Accordingly, management believes that the costs incurred in connection with former manufactured gas plant operations will not have a material adverse effect on the financial position or results of operations of Integrys Energy Group. Flood Damage In May 2003, a fuse plug at the Silver Lake reservoir owned by UPPCO was breached.This breach resulted in subsequent flooding downstream on the Dead River, which is located in Michigan's Upper Peninsula near Marquette, Michigan.Several lawsuits were filed related to this incident, all of which have been settled and for which insurance recovery was received in excess of the applicable self-insured retention. -22- UPPCO has completed significant environmental restoration activities and is working with the Michigan Department of Environmental Quality to determine what additional activities and mitigation projects are necessary to resolve the impacts associated with this event.Integrys Energy Group maintains a comprehensive insurance program that includes UPPCO that it believes is sufficient to cover its responsibilities related to this event.The self-insured retention on this policy is not material to Integrys Energy Group. In November2003, UPPCO received approval from the MPSC and the FERC for deferral of incremental operating and maintenance costs that are not reimbursable through insurance.At this time, it is expected that all of these costs will be recovered by third party settlements.UPPCO also received approval from the MPSC to defer incremental power supply costs associated with the incident.Recovery of the deferred power supply costs is the subject of a current rate proceeding. Construction has commenced in order to restore Silver Lake for power generation.UPPCO continues to work with a board of consultants and the FERC to oversee the design and construction process.It is anticipated that construction will be finished by the end of 2008, but completion depends largely on site conditions. Former Mineral Processing Site in Denver, Colorado In 1994, NSG received a demand for reimbursement, indemnification, and contribution for response costs incurred with respect to the cleanup of a former mineral processing site in Denver, Colorado.The demand from the S.W. Shattuck Chemical Company, Inc. alleges that NSG is a successor to the liability of a former entity that was allegedly responsible during the period 1934 through 1941 for the disposal of mineral processing wastes containing radium and other hazardous substances at the site.In 1992, the EPA issued a record of decision (ROD) for the Denver site and remediation work began.The remedy selected in the ROD consisted of the on-site stabilization, solidification, and capping of soils containing radioactive wastes.In 1998, the remedial action under the 1992 ROD was completed.In 2002, the EPA issued an amended ROD that required removing the monolith cap and undertaking additional soil excavation.The work performed under the amended ROD began in September2002 and was completed in September2006. NSG does not believe that it has liability for the costs related to this site, but cannot determine the matter with certainty.At this time, NSG cannot reasonably estimate what range of loss, if any, may occur.In the event that NSG incurs liability, it would pursue reimbursement from insurance carriers and other responsible parties, if any. -23- Greenhouse Gases There is increasing concern over the issue of climate change and the effect of emissions of greenhouse gases, in particular from the combustion of fossil fuels.Integrys Energy Group is evaluating both the technical and cost implications which may result from future state, regional, or federal greenhouse gas regulatory programs.This evaluation indicates that it is probable that any regulatory program that caps emissions or imposes a carbon tax will increase costs for Integrys Energy Group and its customers.The greatest impact is likely to be on fossil fuel-fired generation, with a less significant impact on natural gas storage and distribution operations.Efforts are underway within the utility industry to find a feasible method for capturing carbon dioxide from pulverized coal-fired units and to develop cleaner ways to burn coal.The use of alternate fuels is also being explored by the industry, but there are many cost and availability issues.Based on the complexity and uncertainty of the climate issues, a risk exists that future carbon regulation will increase the cost of electricity produced at coal-fired generation units.However, we believe the capital expenditures we are making at our generation units are appropriate under any reasonable mandatory greenhouse gas program and that future expenditures by our regulated electric utilities will be recoverable in rates.Integrys Energy Group will continue to monitor and manage potential risks and opportunities associated with future greenhouse gas regulatory actions. Escanaba Water Permit Issues UPPCO operates the Escanaba Generating Station (EGS) under contract with its owner, the City of Escanaba (City).While the City owns the water permits for EGS, UPPCO's personnel provide testing and certification of waste water discharges.In September 2008, UPPCO became aware of potential water discharge permit violations regarding reported pH and oil and grease readings at EGS.Corrective actions have been implemented at the plant, notification has been provided to the City, and UPPCO has self reported the potential permit violations to the Michigan Department of Environmental Quality (MDEQ). The MDEQ has requested additional information prior to determining what enforcement action will be taken. Depending upon the results of the MDEQ's review of the information provided by UPPCO, the MDEQ, in consultation with the Michigan Attorney General Office, may perform any of the following: ● assess a fine and/ or seek criminal charges against UPPCO, ● assess a fine and /or seek criminal charges against the former manager who certified the reports, and /or ● close out the investigation. Natural Gas Charge Reconciliation Proceedings and Related Matters Natural Gas Charge Settlement For PGL and NSG, the ICC conducts annual proceedings regarding the reconciliation of revenues from the natural gas charge and related natural gas costs.The natural gas charge represents the cost of natural gas and transportation and storage services purchased by PGL and NSG, as well as gains, losses, and costs incurred under PGL's and NSG's hedging program (Gas Charge).In these proceedings, interested parties review the accuracy of the reconciliation of revenues and costs and the prudence of natural gas costs recovered through the Gas Charge.If the ICC were to find that the reconciliation was inaccurate or any natural gas costs were imprudently incurred, the ICC would order the utility companies to refund the affected amount to customers through subsequent Gas Charge filings. Pursuant to a 2006 settlement agreement related to fiscal year 2001-2004 natural gas costs, PEC agreed to make payments of up to $30.0million toward the funding of conservation and weatherization programs for low and moderate income customers.PGL and NSG will not seek recovery in any future rate or reconciliation cases of any amounts associated with these conservation programs.At the date of the PEC merger, $25.0million of that amount had not yet been paid, and was recorded as a preacquisition contingency.As of September30, 2008, $15.4million remained unpaid, of which $5.0million was -24- included in other current liabilities, and $10.4million was included in other long-term liabilities.PGL and NSG also refunded certain amounts related to fiscal 2001 through 2004 natural gas costs, but those refunds had been completed prior to the PEC merger. The settlement agreement provided that PGL and NSG would cooperate with Chicago and the Illinois Attorney General (AG) to identify those customers who were not receiving natural gas as of the date of the Agreement that were financial hardship cases.The hardship cases were identified by the utilities, the AG, and Chicago.Following identification, PGL and NSG reconnected the hardship cases.PGL and NSG forgave all outstanding debt for reconnected customers.Although PGL and NSG believe they have fully complied with this provision of the settlement agreement, Chicago and the AG have indicated that they believe the terms of the hardship program are broader than what PGL and NSG believe they are obligated to implement.Management continues to believe that it has fully complied with the obligations of the settlement agreement with respect to the hardship program. In the settlement agreement, PGL and NSG agreed to conduct internal and external audits of their natural gas procurement practices.An annual internal audit is required for five years, and the first two are completed.The external audit was performed by a consulting firm retained by the ICC.The ICC staff filed the auditor's report on April10, 2008.The report included 32 recommendations, most of which are for PGL and NSG to prepare various studies and analyses or implement changes to certain practices and procedures.None of the recommendations quantified natural gas costs that the auditor believed should not be recovered by PGL and NSG.PGL and NSG filed a response to the auditor's report on June30,2008, in which they agreed to implement 25 of the recommendations.As of September30, 2008, PGL and NSG had submitted implementation documentation for 20 of these recommendations.The remaining five are expected to be completed by March 31, 2009.The ICC staff may file a reply to PGL's and NSG's response. The fiscal 2005 Gas Charge reconciliation cases were initiated in November2005.The settlement of the prior fiscal years' Gas Charge reconciliation proceedings did not affect these cases, except for PGL's agreement to credit fiscal 2005 Hub revenues as an offset to utility customers' natural gas charges.The ICC staff and intervener witnesses recommended disallowances.The majority of the recommended disallowances were for adjustments to the amount recorded as transportation customers' bank (storage) natural gas liability balances.For PGL, the ICC issued its order, which accepted the administrative law judges' recommendations and ICC staff's recommended disallowances in their entirety, on January16,2008.The natural gas cost disallowance for PGL was $20.5million.For NSG, the ICC issued its order, which accepted the administrative law judges' recommendations and ICC staff's recommended disallowances in their entirety, on January16, 2008.The natural gas cost disallowance for NSG was $1.0million.On February14, 2008, PGL and NSG filed for rehearing on one of the two bank (storage) natural gas liability issues.The ICC denied rehearing on February27, 2008, and PGL and NSG did not appeal this matter.The customer refunds from the 2005 Gas Charge reconciliation cases have been accounted for as a preacquisition contingency.Pursuant to the ICC orders, PGL and NSG refunded customers $22.6million and $1.1million, respectively, including interest, during the nine months ended September30, 2008. The fiscal 2006 Gas Charge reconciliation cases were initiated on November21, 2006.PGL and NSG filed their direct testimony on April10, 2007.On May 16, 2007, the ICC initiated Gas Charge reconciliation cases for the period of October2006 through December2006 to cover the gap created by PGL and NSG's move to a calendar year reconciliation period.The ICC staff moved to consolidate the new cases with the fiscal 2006 cases, and the administrative law judge granted the motion in July2007.PGL's and NSG's direct testimony for the Octoberthrough December2006 period was filed on October17, 2007.On July22, 2008, the ICC staff and intervenors (the AG, the Citizens Utility Board, and the City of Chicago, filing jointly) each filed testimony recommending disallowances for PGL and NSG for a bank (storage) natural gas liability adjustment similar to that addressed in the fiscal 2005 Gas Charge reconciliation case.In addition, the intervenors recommended a disallowance for PGL of $13.9million associated with PGL's provision of interstate hub services.On August29, 2008, PGL and NSG filed rebuttal testimony in which they agreed not to contest the bank (storage) natural gas liability proposal.The amount recorded at PGL and NSG at September 30, 2008, related to the bank (storage) -25- natural gas liability was not significant.PGL contested the hub services' proposal.The ICC staff and intervenors' rebuttal testimony is due November6, 2008, and PGL's and NSG's surrebuttal testimony is due December2, 2008.A hearing is set for December11, 2008. The ICC initiated the calendar year 2007 Gas Charge reconciliation cases on November28, 2007.PGL and NSG filed direct testimony on April15, 2008.At an October8, 2008 status hearing, the administrative law judge granted PGL's motion for leave to file supplemental direct testimony.The ICC staff in PGL's 2006 Gas Charge case requested such testimony to address PGL's new pipeline interconnection and contract with Kinder Morgan Illinois Pipeline.A status hearing is scheduled for January13,2009. Class Action In February2004, a purported class action was filed in Cook County Circuit Court against PEC, PGL, and NSG by customers of PGL and NSG, alleging, among other things, violation of the Illinois Consumer Fraud and Deceptive Business Practices Act related to matters at issue in the utilities' fiscal year 2001 Gas Charge reconciliation proceedings.In the suit, Alport et al. v. Peoples Energy Corporation, the plaintiffs seek unspecified compensatory and punitive damages.PGL and NSG have been dismissed as defendants and the only remaining counts of the suit allege violations of the Consumer Fraud and Deceptive Business Practices Act by PEC and that PEC acted in concert with others to commit a tortious act.PEC denies the allegations and is vigorously defending the suit.On July30, 2008, the plaintiffs filed a motion for class certification and PEC responded in opposition of this motion.There is a status hearing scheduled for November17, 2008. Corrosion Control Inspection Proceeding Illinois state, as well as federal laws require natural gas utilities to conduct periodic corrosion control inspections on natural gas pipelines.On April19, 2006, the ICC initiated a citation proceeding related to such inspections that were required to be performed by PGL during 2003 and 2004, but which were not completed in the requisite timeframe.On December20, 2006, the ICC entered an order approving a stipulation between the parties to this proceeding under which PGL agreed that it had not been in compliance with applicable regulations, and further agreed to pay a penalty of $1.0million, pay for a consultant to conduct a comprehensive investigation of its compliance with ICC pipeline safety regulations, remain compliant with those regulations, not seek recovery in future rate cases of certain costs related to non-compliance, and hold meetings with the city of Chicago to exchange information.This order resolved only the ICC proceeding and did not constitute a release of any other potential actions outside of the ICC proceeding.With respect to the comprehensive investigation, the ICC selected an auditor for this matter and the auditor, issued a final report on August14, 2008, containing 65 recommendations and an additional placeholder for a possible recommendation.The ICC conducted a public hearing on October8, 2008, at which time the auditor presented the report to the ICC for its acceptance.PGL submitted a draft plan to the ICC staff in which PGL accepted most of the recommendations and offered an alternative proposal for the remainder.PGL anticipates negotiating implementation plans with the ICC staff and the consultant for each of the recommendations.The auditor's agreement with the ICC provides for a two-year monitoring phase to verify PGL's compliance with the prospective implementation plan. On May 16, 2006, the AG served a subpoena requesting documents relating to PGL's corrosion inspections.PGL's counsel has met with representatives of the AG's office and provided documents relating to the subpoena.On July10, 2006, the UnitedStates Attorney for the Northern District of Illinois served a grand jury subpoena on PGL requesting documents relating to PGL's corrosion inspections.PGL's counsel has met with the UnitedStates Attorney's office and provided documents relating to corrosion inspections.PGL has had no further communication with the UnitedStates Attorney's office since that time.Management cannot predict the outcome of this investigation and has not recorded a liability associated with this contingency. -26- Builders Class Action In June2005, a purported class action was filed against PEC and its utility subsidiaries by Birchwood Builders, LLC in the Circuit Court of Cook County, Illinois alleging that PGL and NSG were fraudulently and improperly charging fees to customers with respect to utility connections, disconnections, reconnections, relocations, extensions of natural gas service pipes, extensions of distribution natural gas mains, and failing to return related customer deposits.PGL and NSG filed two motions to dismiss the lawsuit.On January25, 2007, the judge entered an order dismissing the complaint, but allowing the plaintiffs the option of filing an amended complaint (except as to the plaintiffs' claim for declaratory relief, which was dismissed with prejudice).The judge also ruled that the plaintiffs could file their claims directly with the ICC.On June28, 2007, plaintiffs filed a second amended complaint with the Circuit Court.PGL and NSG responded by filing a motion to dismiss on August31, 2007.This motion was granted on April16, 2008, and this matter was dismissed.The plaintiffs filed a motion for reconsideration of the dismissal, and this motion was denied on August4, 2008.The plaintiffs filed a notice of appeal with the Illinois appellate court on August25, 2008.The plaintiffs also have the right to file individual complaints with the ICC, but Integrys Energy Group does not know if, or when, any such complaints will be filed.In October 2008, the parties agreed to the terms of a settlement and are currently finalizing the settlement documents.Based upon the terms agreed to, the amount of the settlement will not be material to Integrys Energy Group. NOTE13GUARANTEES The following table shows outstanding guarantees at Integrys Energy Group at September30, 2008: Expiration (Millions) Total Amounts Committed at September30, 2008 Less Than 1 Year 1 to 3 Years 4 to 5 Years Over 5 Years Guarantees supporting commodity transactions of subsidiaries (1) $ 2,328.2 $ 1,733.2 $ 457.2 $ 28.9 $ 108.9 Guarantees of subsidiary debt and revolving line of credit (2) 928.1 175.0 725.0 - 28.1 Standby letters of credit (3) 289.2 283.5 5.7 - - Surety bonds(4) 1.7 1.7 - - - Other guarantees(5) 4.2 - 4.2 - - Total guarantees $ 3,551.4 $ 2,193.4 $ 1,192.1 $ 28.9 $ 137.0 (1) Consists of parental guarantees of $2,149.9million to support the business operations of Integrys Energy Services, of which $5.0million received specific authorization from Integrys Energy Group's Board of Directors and was not subject to the guarantee limit discussed below; $93.4million and $79.9million, respectively, related to natural gas supply at MERC and MGUC, of an authorized $150.0million and $100.0million, respectively; and $5.0million, of an authorized $125.0million, to support business operations at PEC.These guarantees are not reflected in the Condensed Consolidated Balance Sheets. (2) Consists of an agreement to fully and unconditionally guarantee PEC's $400.0million revolving line of credit; an agreement to fully and unconditionally guarantee, on a senior unsecured basis, PEC's obligations under its $325.0million, 6.90% notes due January15, 2011; a $175.0million credit agreement at Integrys Energy Services used to finance natural gas in storage and margin requirements related to natural gas and electric contracts traded on the NYMEX and the ICE, as well as for general corporate purposes; and $28.1million of guarantees supporting outstanding debt at Integrys Energy Services' subsidiaries, of which $1.1million is subject to Integrys Energy Services' parental guarantee limit discussed below.Parental guarantees related to subsidiary debt and credit agreements outstanding are not included in the Condensed Consolidated Balance Sheets. (3) Comprised of $284.0million issued to support Integrys Energy Services' operations, including $2.5million that received specific authorization from Integrys Energy Group's Board of Directors; $4.3million issued for workers compensation coverage in Illinois; and $0.9million related to letters of credit at UPPCO, MGUC, MERC, and PEC.These amounts are not reflected in the Condensed Consolidated Balance Sheets. -27- (4) Primarily for workers compensation coverage and obtaining various licenses, permits, and rights of way. Surety bonds are not included in the Condensed Consolidated Balance Sheets. (5) Includes (1) a liability related to WPSC's agreement to indemnify Dominion for certain costs arising from the resolution of design bases documentation issues incurred prior to Kewaunee nuclear power plant's scheduled maintenance period in 2009. As of September30,2008, WPSC had paid $6.9million to Dominion related to this guarantee, reducing the liability to $1.9million; and (2) a $2.3million indemnification provided by Integrys Energy Services related to the sale of Niagara.This indemnification related to potential environmental contamination from ash disposal at this facility.A $0.1million liability was recorded related to this indemnification at September30, 2008. Integrys Energy Group has provided total parental guarantees of $2,637.9 million on behalf of Integrys Energy Services.Integrys Energy Group's exposure under these guarantees related to open transactions at September30, 2008 was approximately $673million.At September30, 2008, management was authorized to issue corporate guarantees up to an aggregate amount of $2.95 billion to support the business operations of Integrys Energy Services.The following outstanding amounts were subject to this limit: (Millions) September30, 2008 Guarantees supporting commodity transactions of subsidiaries $ 2,144.9 Guarantees of subsidiary debt 176.1 Standby letters of credit 281.5 Surety bonds 0.9 Total guarantees subject to $2.95 billion limit $ 2,603.4 NOTE14EMPLOYEE BENEFIT PLANS On September30, 2008, the PEC Service Annuity System was merged into the PEC Retirement Plan, which was then renamed the Integrys Energy Group Retirement Plan.The merger had no effect on the level of plan benefits provided to participants or the management of plan assets.Integrys Energy Group and its subsidiaries now maintain two non-contributory qualified retirement plans covering substantially all employees, as well as several unfunded nonqualified retirement plans.In addition, Integrys Energy Group and its subsidiaries offer multiple postretirement benefit plans to employees. The following table shows the components of net periodic benefit cost for Integrys Energy Group's benefit plans for the three and nine months ended September30, 2008, and 2007.Costs related to the PEC benefit plans are included after the February21, 2007 merger date. Pension Benefits Other Postretirement Benefits Three Months Ended September30 Nine Months Ended September30 Three Months Ended September30 Nine Months Ended September30 (Millions) 2008 2007 2008 2007 2008 2007 2008 2007 Service cost $ 9.6 $ 10.4 $ 28.8 $ 28.9 $ 4.0 $ 4.0 $ 11.8 $ 10.7 Interest cost 19.1 18.6 57.2 51.2 6.5 6.3 19.3 17.6 Expected return on plan assets (25.3 ) (23.7 ) (75.7 ) (61.7 ) (4.6 ) (4.3 ) (13.8 ) (12.7 ) Amortization of transition obligation - 0.1 0.4 0.2 1.0 Amortization of prior service cost (credit) 1.3 1.9 3.8 5.3 (1.0 ) (0.6 ) (2.9 ) (1.6 ) Amortization of net actuarial loss (gain) 0.1 3.2 0.5 10.4 (0.1 ) 0.9 (0.2 ) 2.4 Amortization of merger-related regulatory adjustment 1.9 - 6.0 - 0.5 (0.1 ) 1.6 (0.1 ) Net periodic benefit cost $ 6.7 $ 10.4 $ 20.6 $ 34.1 $ 5.4 $ 6.6 $ 16.0 $ 17.3 Transition obligations, prior service costs (credits), and net actuarial losses (gains) that have not yet been recognized as a component of net periodic benefit cost are included in accumulated other comprehensive income for Integrys Energy Group's nonregulated entities and are recorded as net regulatory assets for the utilities, pursuant to SFAS No.71, "Accounting for the Effects of Certain Types of Regulation."All -28- amounts amortized for merger-related regulatory adjustments are from regulatory assets, as these relate to the utilities. Contributions to the plans are made in accordance with legal and tax requirements and do not necessarily occur evenly throughout the year.For the nine months ended September30, 2008, $24.8million and $2.2million of contributions were made to the pension and other postretirement benefit plans, respectively.Integrys Energy Group does not expect to contribute additional amounts to its pension benefit plans during the remainder of 2008.Integrys Energy Group expects to contribute $8.7million to its other postretirement benefit plans during the remainder of 2008. NOTE15STOCK-BASED COMPENSATION Stock Options The fair value of stock option awards granted in February2008 was estimated using a binomial lattice model.The expected term of option awards is calculated based on historical exercise behavior.The risk-free interest rate is based on the UnitedStates Treasury yield curve.The expected dividend yield incorporates the current dividend rate as well as historical dividend increase patterns.Integrys Energy Group's expected stock price volatility was estimated using its 10-year historical volatility.The following table shows the weighted-average fair value along with the assumptions incorporated into the valuation model: February2008 Grant Weighted-average fair value $ 4.52 Expected term 7 years Risk-free interest rate 3.40 % Expected dividend yield 5.00 % Expected volatility 17 % Pre-tax compensation cost recognized for stock options during the three months ended September30,2008, and 2007, was not significant.Pre-tax compensation cost recognized for stock options was $2.0million for the nine months ended September30, 2008, and the amount recorded for the nine months ended September30, 2007, was not significant.Compensation cost capitalized during the same periods was not significant.As of September30, 2008, $2.3million of pre-tax compensation cost related to unvested and outstanding stock options was expected to be recognized over a weighted-average period of 2.8 years. Cash received from option exercises during the three months ended September30, 2008 was not significant, and was $2.2million for the three months ended September30, 2007.Cash received from option exercises during the nine months ended September30, 2008, and 2007 was $3.2million, and $7.0million, respectively.The tax benefit realized from option exercises during the three and nine months ended September30, 2008, and 2007, was not significant. A summary of stock option activity for the nine months ended September30, 2008, and information related to outstanding and exercisable stock options at September30, 2008, is presented below: Stock Options Weighted-Average Exercise Price Per Share Weighted-Average Remaining Contractual Life (in Years) Aggregate Intrinsic Value (Millions) Outstanding at December31, 2007 2,215,999 $ 47.81 Granted 684,404 48.36 Exercised 72,892 43.76 $ 0.5 Forfeited 112,393 51.29 0.1 Outstanding at September30, 2008 2,715,118 $ 47.91 6.72 $ 9.8 Exercisable at September30, 2008 1,466,879 $ 42.65 4.85 $ 8.7 -29- The aggregate intrinsic value for outstanding and exercisable options in the above table represents the total pre-tax intrinsic value that would have been received by the option holders had they all exercised their options at September30, 2008.This is calculated as the difference between Integrys Energy Group's closing stock price on September30, 2008, and the option exercise price, multiplied by the number of in-the-money stock options. Performance Stock Rights The fair value of performance stock rights granted in February2008 was estimated using a Monte Carlo valuation model, incorporating the assumptions in the table below.The risk-free interest rate is based onthe UnitedStates Treasury yield curve.The expected dividend yield incorporates the dividend rate at the measurement date.The expected volatility was estimated using three years of historical data. February2008 Grant Expected term 3 years Risk-free interest rate 2.18 % Expected dividend yield 5.50 % Expected volatility 17 % Pre-tax compensation cost recorded for performance stock rights for the three months ended September30,2008, and 2007, was not significant.Pre-tax compensation cost recorded for performance stock rights for the nine months ended September30, 2008, and 2007, was $4.0million and $2.6million, respectively.Compensation cost capitalized during the same periods was not significant.As of September30, 2008, $3.7million of pre-tax compensation cost related to unvested and outstanding performance stock rights is expected to be recognized over a weighted-average period of 1.9years. A summary of activity related to performance stock rights for the nine months ended September30, 2008, is presented below: Performance Stock Rights Weighted-Average Grant Date Fair Value Outstanding at December31, 2007 217,458 $ 48.72 Granted 125,600 49.22 Expired 54,207 41.62 Forfeited 23,191 51.61 Outstanding at September30, 2008 265,660 $ 50.15 No performance shares were distributed during the nine months ended September30, 2008. Restricted Shares and Restricted Share Units The fair value of restricted share unit awards granted in February2008 was based on Integrys Energy Group's closing stock price on the day the awards were granted. During the three months ended September30, 2008, and 2007, compensation cost recorded related to restricted share and restricted share unit awards was not significant.Compensation cost recorded for restricted share and restricted share unit awards was $3.2million for the nine months ended September30,2008, and the amount recorded for the nine months ended September30, 2007, was not significant.Compensation cost capitalized during the same periods was not significant.As of September30, 2008, $7.2million of pre-tax compensation cost related to these awards is expected to be recognized over a weighted-average period of 2.9 years. A summary of activity related to restricted share and restricted share unit awards for the nine months ended September30, 2008, is presented below: -30- Restricted Share and Restricted Share Unit Awards Weighted-Average Grant Date Fair Value Outstanding at December31, 2007 101,145 $ 54.70 Granted 172,815 48.36 Distributed 13,611 56.33 Forfeited 14,225 51.09 Outstanding at September30, 2008 246,124 $ 50.37 NOTE16COMPREHENSIVE INCOME Integrys Energy Group's total comprehensive income was as follows: Three Months Ended September30 Nine Months Ended September30 (Millions) 2008 2007 2008 2007 Income (loss) available for common shareholders $ (59.1 ) $ 43.2 $ 100.8 $ 166.2 Cash flow hedges, net of tax * (8.6 ) (1.5 ) (17.6 ) 0.6 Foreign currency translation, net of tax 0.1 4.1 (0.7 ) 6.2 Unrealized loss on available-for-sale securities, net of tax (0.3 ) - (0.4 ) - SFAS No.158 amortizations, net of tax 0.1 0.9 0.1 1.5 Total comprehensive income (loss) $ (67.8 ) $ 46.7 $ 82.2 $ 174.5 * Taxes on cash flow hedges were $(5.4)million and $(0.9)million for the three months ended September30,2008, and 2007, respectively, and were $(10.9)million and $0.6million for the nine months ended September30, 2008, and 2007, respectively. The following table shows the changes to Integrys Energy Group's accumulated other comprehensive loss from December31,2007, to September30, 2008. (Millions) December31, 2007 balance $ (1.3 ) Cash flow hedges (17.6 ) Foreign currency translation (0.7 ) Available-for-sale securities (0.4 ) SFAS No.158 amortizations 0.1 September30, 2008 balance $ (19.9 ) NOTE17COMMON EQUITY Integrys Energy Group shares issued at September30, 2008, and December31, 2007, were: September30, 2008 December31, 2007 Common stock, $1 par value, 200,000,000 shares authorized 76,353,305 76,340,756 Treasury shares 7,000 10,000 Average cost of treasury shares $ 25.19 $ 25.19 Shares in deferred compensation rabbi trust 361,561 338,522 Average cost of deferred compensation rabbi trust shares $ 44.39 $ 43.48 Restricted stock 77,042 93,339 Average cost of restricted stock $ 54.39 $ 54.76 -31- Integrys Energy Group had the following changes to common stock during the nine months ended September30,2008: Integrys Energy Group's common stock shares Common stock at December31, 2007 76,340,756 Shares purchased for stock-based compensation * (1,779 ) Vesting of restricted stock 14,328 Common stock at September30, 2008 76,353,305 * During the first nine months of 2008, Integrys Energy Group purchased shares of its common stock on the open market to meet the requirements of its Stock Investment Plan and certain stock-based compensation plans. During 2007, Integrys Energy Group issued new shares of common stock to meet these requirements. Basic earnings per share are computed by dividing income available for common shareholders by the weighted average number of common stock shares outstanding during the period.Diluted earnings per share are computed by dividing income available for common shareholders by the weighted average number of common stock shares outstanding during the period, adjusted for the exercise and/or conversion of all potentially dilutive securities.Such dilutive items include in-the-money stock options, performance stock rights, and restricted stock.The calculation of diluted earnings per share for the periods shown below excludes some insignificant stock option and performance stock rights that had an anti-dilutive effect.The following table reconciles the computation of basic and diluted earnings per share: Three Months Ended September30 Nine Months Ended September30 (Millions, except per share amounts) 2008 2007 2008 2007 Numerator: Income (loss) from continuing operations $ (58.4 ) $ 11.6 $ 103.0 $ 89.2 Discontinued operations, net of tax - 32.3 0.1 79.3 Preferred stock dividends of subsidiary (0.7 ) (0.7 ) (2.3 ) (2.3 ) Net income (loss) available for common shareholders $ (59.1 ) $ 43.2 $ 100.8 $ 166.2 Denominator: Average shares of common stock – basic 76.7 76.2 76.5 70.0 Effect of dilutive securities Stock-based compensation - * 0.3 0.4 0.2 Average shares of common stock – diluted 76.7 76.5 76.9 70.2 Earnings (loss) per common share Basic $ (0.77 ) $ 0.57 $ 1.32 $ 2.37 Diluted (0.77 ) 0.56 1.31 2.37 * For the three months ended September30, 2008, the effect of stock-based compensation securities was not included in the calculation of diluted earnings per share, as this would have resulted in an anti-dilutive per-share amount. -32- NOTE18FAIR VALUE Implementation of SFAS No.157 Effective January1, 2008, Integrys Energy Group adopted SFAS No.157, "Fair Value Measurements."This standard defines fair value and requires enhanced disclosures about assets and liabilities carried at fair value.As of September30, 2008, these additional disclosures are required only for financial assets and liabilities measured at fair value and for nonfinancial assets and liabilities measured at fair value on a recurring basis, following the guidance in FASB Staff Position FAS 157-2, "Effective Date of FASB Statement No.157." SFAS No.157 requires that a fair value measurement reflect the assumptions market participants would use in pricing an asset or liability based on the best available information.These assumptions include the risks inherent in a particular valuation technique (such as a pricing model) and the risks inherent in the inputs to the model.SFAS No.157 also specifies that transaction costs should not be considered in the determination of fair value.On January1, 2008, Integrys Energy Group recognized an increase to nonregulated revenues of $11.0million due to the exclusion of transaction costs from Integrys Energy Services' fair value estimates. SFAS No.157 nullified a portion of Emerging Issues Task Force Issue No.02-3, "Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities."Under Issue No.02-3, inception gains or losses were deferred unlessthe fair value of the derivative was substantially based on quoted prices or other current market transactions.However, SFAS No.157 provides a framework to consider, in evaluating a transaction, whether a transaction represents fair value at initial recognition.Integrys Energy Services recognized a pre-tax cumulative effect increase to retained earnings of $4.5million on January1, 2008, related to the nullification of Issue No.02-3. In conjunction with the implementation of SFAS No.157, Integrys Energy Services determined that the unit of account for its derivative instruments is the individual contract level; accordingly, these contracts are now presented on the Condensed Consolidated Balance Sheets as assets or liabilities based on the nature of the individual contract. Fair Value Disclosures According to SFAS No.157, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).However, as permitted under SFAS No.157, Integrys Energy Group utilizes a mid-market pricing convention (the mid-point price between bid and ask prices) as a practical expedient for valuing certain derivative assets and liabilities.SFAS No.157 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurement).The three levels of the fair value hierarchy defined by SFAS No.157 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – Pricing inputs are observable, either directly or indirectly, but are not quoted prices included within Level 1.Level 2 includes those financial instruments that are valued using external inputs within models or other valuation methodologies. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources.These inputs may be used with internally developed methodologies that result in management's -33- best estimate of fair value.Level 3 instruments include those that may be more structured or otherwise tailored to customers' needs. As required by SFAS No.157, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.The following table shows Integrys Energy Group's financial assets and liabilities that were accounted for at fair value on a recurring basis as of September30, 2008, categorized by level within the fair value hierarchy. (Millions) Level 1 Level 2 Level 3 Total Assets Risk management assets $ 660.8 $ 1,123.3 $ 471.2 $ 2,255.3 Inventory hedged by fair value hedges - 66.0 - 66.0 Other 0.8 - - 0.8 Liabilities Risk management liabilities 615.1 1,033.9 453.9 2,102.9 Long-term debt hedged by fair value hedge - 51.1 - 51.1 The determination of the fair values above incorporates various factors required under SFAS No.157.These factors include not only the credit standing of the counterparties involved, but also the impact of the Company's nonperformance risk on its liabilities. The risk management assets and liabilities listed in the table include options, swaps, futures, physical commodity contracts, and other instruments used to manage market risks related to changes incommodity prices and interest rates.For more information on Integrys Energy Group's derivative instruments, see Note3, "Risk Management Activities." When possible, Integrys Energy Group bases the valuations of its risk management assets and liabilities on quoted prices for identical assets in active markets.These valuations are classified in Level 1.The valuations of certain contracts are based on NYMEX prices with an adjustment related to transportation, and certain derivative instruments are valued using broker quotes or prices for similar contracts at the reporting date.These valuations are classified in Level 2. Certain derivatives are categorized in Level 3 due to the significance of unobservable or internally-developed inputs.The primary reasons for a Level 3 classification are as follows: ● While price curves may have been based on observable information, significant assumptions may have been made regarding seasonal or monthly shaping and locational basis differentials. ● Certain transactions were valued using price curves that extended beyond the quoted period.Assumptions were made to extrapolate prices from the last quoted period through the end of the transaction term. ● The valuations of certain transactions were based on internal models, although external inputs were utilized in the valuation. -34- The following table sets forth a reconciliation of changes in the fair value of items categorized as Level 3measurements: (Millions) Three Months Ended September30, 2008 Nine Months Ended September30, 2008 Balance at the beginning of period $ (104.0 ) $ 44.6 Net realized and unrealized losses included in earnings (75.9 ) (158.8 ) Net unrealized losses recorded as regulatoryassetsorliabilities (1.7 ) (7.1 ) Net unrealized losses included in other comprehensive income (41.2 ) (15.2 ) Net purchases and settlements 29.9 9.4 Net transfers in/out of Level 3 210.2 144.4 Balance at September30, 2008 $ 17.3 $ 17.3 Net change in unrealized losses included in earnings related to instruments still held at September30, 2008 $ (78.6 ) $ (170.3 ) Unrealized gains and losses included in earnings related to Integrys Energy Services' risk management assets and liabilities are recorded through nonregulated revenue on the Condensed Consolidated Statements of Income (Loss).Realized gains and losses on these same instruments are recorded in nonregulated revenue or nonregulated cost of fuel, natural gas, and purchased power, depending on the nature of the instrument.Unrealized gains and losses on Level 3 derivatives at the utilities are deferred as regulatory assets or liabilities, pursuant to SFAS No.71.Therefore, these fair value measurements have no impact on earnings.Realized gains and losses on these instruments flow through utility cost of fuel, natural gas, and purchased power. NOTE19MISCELLANEOUS INCOME Integrys Energy Group's total miscellaneous income was as follows: Three Months Ended September30 Nine Months Ended September30 (Millions) 2008 2007 2008 2007 Equity earnings on investments $ 20.0 $ 8.6 $ 50.7 $ 23.7 Interest and dividend income 1.3 3.3 4.1 10.1 AFUDC 2.0 0.2 3.3 0.6 Weston 4 ATC interconnection agreement - 1.1 2.5 2.4 Other 0.4 2.3 3.9 12.6 Total miscellaneous income $ 23.7 $ 15.5 $ 64.5 $ 49.4 -35- NOTE20REGULATORY ENVIRONMENT Wisconsin 2009 Rate Case On April1, 2008, WPSC filed a request with the PSCW to increase retail electric and natural gas rates $106.8million (7.8%) and $11.7million (2.2%), respectively, effective January1, 2009.The request was based on rates in effect at the time of the filing.The filing also included a request to increase retail electric rates $3.5million (0.3%) in 2010, as well as a request for authority to file for an adjustment to retail electric rates, effective January1,2010, for changes in fuel, purchased power, and related costs.The proposed retail electric rate increase for 2009 is driven by the completion of the refund to retail electric customers of the non-qualified decommissioning trust fund related to the sale of the Kewaunee nuclear power plant, the cost of operating Weston 4, increased electric transmission costs, and recovery of costs associated with a lightning strike and subsequent outage at Weston 3.The retail electric rate filing for 2009 did not include recovery of operating and maintenance costs or capital costs associated with the proposed Iowa wind project; however, subsequent approval of the project was received for these costs which increased the rate request for 2009 by $10.4million (1.1%).The proposed retail natural gas rate increase was requested primarily because of costs associated with the construction of the natural gas laterals connecting the WPSC natural gas distribution system to the new Guardian II natural gas pipeline.Hearings were completed in September 2008, and initial and reply briefs were filed in October 2008.A final rate order is expected in December 2008. On September2, 2008, WPSC and the Citizens Utility Board filed an agreement to implement a decoupling mechanism as a four-year pilot program, which would allow WPSC to adjust rates to recover or refund the difference between the actual and authorized delivery charge components of revenue.The PSCW must approve this agreement before it can be implemented.The PSCW is expected to address this agreement in the 2009 rate case. 2008 Rate Case On January15, 2008, the PSCW issued a final written order for WPSC authorizing a retail electric rate increase of $23.0million (2.5%), which included recovery of deferred 2005 and 2ay 2 costs over a one-year period and increased electric transmission costs.The new rates became effective January16,2008.On February11, 2008, WPSC filed an application with the PSCW to adjust its 2008 rates for increased fuel and purchased power costs.The application requested an increase in retail electric rates due to a delay in the in-service date of the Weston 4 power plant, increased coal and coal transportation costs, and increased natural gas costs.The PSCW approved an interim annual fuel surcharge increase of $29.7million on March20, 2008, and an additional final fuel surcharge increase of $18.3million, effective July4, 2008. On September 30, 2008, the PSCW reopened the 2008 fuel surcharge to review forecasted fuel costs, as WPSC's current and anticipated annual fuel costs are below those projected in the fuel surcharge.As a result of the lower fuel and purchased power costs, WPSC's rates are now subject to refund, effective September 30, 2008. 2007 Rate Case On January11, 2007, the PSCW issued a final written order for WPSC authorizing a retail electric rate increase of $56.7million (6.6%) and a retail natural gas rate increase of $18.9million (3.8%), effective January12,2007.The new rates reflect a 10.9% return on common equity.The PSCW approved a common equity ratio of 57.4% in WPSC's regulatory capital structure. -36- Weston 3 Outage On October6, 2007, Weston 3, a coal-fired generating facility located near Wausau, Wisconsin, sustained damage from a major lightning strike that forced the facility out of service until January14,2008.The damage required the repair of the generator rotor, turbine rotors, and boiler feed pumps.WPSC incurred $8.9million of incremental pre-tax non-fuel operating and maintenance expenditures through January14, 2008, to repair and return Weston 3 to service.WPSC has insurance in place that covered all non-fuel operating and maintenance expenditures, less a $1.0million deductible.WPSC incurred a total of $26.6million of incremental pre-tax fuel and purchased power costs during the 14-week outage.WPSC was granted approval from the PSCW to defer the replacement purchased power costs for the Wisconsinretail portion of these costs retroactive to the date of the lightning strike.Assuming a favorable outcome for the recovery of deferred replacement purchased power costs from customers, WPSC does not expect this incident to have a material impact on earnings. It is anticipated that WPSC will recover replacement purchased power costs for the Michiganretail portion of these costs through the annual power supply cost recovery mechanism. Michigan 2008 MGUC Rate Case On May 16, 2008, MGUC filed a request with the MPSC to increase retail natural gas rates $13.9million (5.8%).The proposed rate increase is required because of increased costs to remediate former manufactured gas plants, increased depreciation expense, and general inflation.MGUC simultaneously filed a request for partial and immediate rate relief of $10.7million (4.4%) while the current rate case is pending authorization by the MPSC. 2007 WPSC Rate Case On December4, 2007, the MPSC issued a final written order authorizing WPSC a retail electric rate increase of $0.6million, effective December5, 2007.WPSC's last retail electric rate increase in Michigan was in July2003.The new rates reflect a 10.6% return on common equity.The MPSC approved a common equity ratio of 56.4% in WPSC's regulatory capital structure. Illinois 2008 Rate Case On February5, 2008, the ICC issued a final written order authorizing PGL a retail natural gas rate increase of $71.2million and requiring a retail natural gas rate decrease of $0.2million for NSG.The new rates for PGL reflect a 10.19% return on common equity and a common equity ratio of 56% in its regulatory capital structure.The new rates for NSG reflect a 9.99% return on common equity and a common equity ratio of 56% in its regulatory capital structure.The order included approval of a VBA decoupling mechanism, effective March 1, 2008, as a four-year pilot program, which will allow PGL and NSG to adjust rates going forward to recover or refund the difference between the actual and authorized delivery charge components of revenue.Legislation was introduced at the Illinois state legislature to roll back decoupling but never reached a vote.This legislation may be introduced again.Integrys Energy Group actively supports the ICC's decision to approve this rate setting mechanism.The order also approved an Enhanced Efficiency Program, which will allow PGL and NSG to recover $6.4million and $1.1million, respectively, of energy efficiency costs.PGL and NSG filed tariffs in compliance with the order on February8, 2008, and the new rates became effective February14,2008. On March26, 2008, the ICC denied PGL's and NSG's request for rehearing of their rate orders, and all but one such request from intervenors.The ICC only granted rehearing on a request to change the way PGL allocates interstate hub services revenues among customer groups.On April28, 2008, PGL and NSG filed a Notice of Appeal with the Illinois appellate court regarding the ICC's order denying rehearing -37- on certain issues.On April30, 2008, the ICC submitted a letter to the Illinois appellate court stating that rehearing is pending before the ICC and, while the ICC would not file to dismiss the PGL and NSG appeal as premature, it requested that the court hold the due date for the ICC to file the record with the court.On May2, 2008, two intervenors each separately filed a Notice of Appeal.On June6, 2008, several parties filed a stipulation to resolve the way PGL allocates interstate hub services revenues among customer groups.On July30, 2008, the ICC approved the stipulation, as well as a rehearing order.The approved stipulation took effect on November1, 2008.Subsequent to the approval of the stipulation, PGL and NSG filed appeals in the second district of the Illinois appellate court and after that, four other parties filed appeals in the first district of the Illinois appellate court.On September 29, 2008, the ICC asked the Illinois Supreme Court to vacate the second district's transfer of the appeal to the first district, and the Illinois Supreme Court denied the ICC's motion.On appeal, parties may only raise issues on which they sought rehearing at the ICC.These issues include the VBA decoupling mechanism.No decision on the appeal is expected until at least the second half of 2009. Merger The PEC merger was effective February21, 2007.PGL and NSG are wholly owned by PEC.On February7, 2007, the ICC approved the PEC merger by accepting an agreed upon order among the active parties to the merger case.The order included Conditions of Approval regarding commitments by the applicants to: ● provide certain reports, ● perform studies of the PGL natural gas system, ● promote and hire a limited number of union employees in specific areas, ● make no reorganization-related layoffs or position reductions within the PGL union workforce, ● maintain both the PGL and NSG operation and maintenance and capital budgets at recent levels, ● file a plan for formation and implementation of a service company, ● accept certain limits on the merger-related costs that can be recovered from ratepayers, and ● not seek cost recovery for any increase in deferred tax assets that may result from the tax treatment of the PGL and NSG natural gas storage inventory in connection with closing the merger. The Conditions of Approval also included the following commitments with respect to the recently completed rate cases of PGL and NSG: ● inclusion of merger synergy savings of $11.4million at PGL and $1.6million at NSG in the proposed test year, ● recovery of $6.2million at PGL and $0.8million at NSG of the merger-related costs in the test year (reflecting recovery of $30.9million of costs at PGL and $4.2million of costs at NSG over 5years), ● proposing a combined $7.5million energy efficiency program at PGL and NSG, which was contingent on receiving cost recovery in the rate case orders, and ● filing certain changes to the small volume transportation service programs. The ICC approved a cost recovery mechanism for the enhanced efficiency program costs.The order provides authority for PGL and NSG to recover from ratepayers up to an additional $9.9million of combined merger costs in a future rate case, for a maximum potential recovery of $44.9million.PGL and NSG must demonstrate in the future that the merger synergy savings realized have exceeded merger costs.As of September30, 2008, the regulatory asset balance representing merger costs to be recovered totalled $12.2million at PGL and $1.7million at NSG. -38- Minnesota On July31, 2008, MERC filed a request with the Minnesota Public Utilities Commission (MPUC) to increase retail natural gas rates $22.0million (6.4%).The proposed natural gas rate increase is required because of general inflation coupled with low sales growth and increased costs to provide customer service functions.On September11, 2008, the MPUC issued an order approving an interim rate increase of $19.8million, effective October1, 2008.This interim rate increase is subject to refund pending the final rate order, which is expected in the second quarter of 2009. Federal Through a series of orders issued by the FERC, Regional Through and Out Rates for transmission service between the MISO and the PJM Interconnection were eliminated effective December1, 2004.To compensate transmission owners for the revenue they will no longer receive due to this rate elimination, the FERC ordered a transitional pricing mechanism called the Seams Elimination Charge Adjustment (SECA) be put into place.Load-serving entities paid these SECA charges during a 16-month transition period from December1, 2004, through March31, 2006. For the 16-month transitional period, Integrys Energy Services received billings of $19.2million (pre-tax) for these charges.Integrys Energy Services expensed $14.7million of the $19.2million, as it is probable that Integrys Energy Services' total exposure will be reduced by at least $4.5million due to inconsistencies between the FERC's SECA order and the transmission owners' compliance filings.Integrys Energy Services has reached settlement agreements with three of its vendors for a combined $1.6million. In August2006, the administrative law judge hearing the case issued an Initial Decision that was in agreement with all of Integrys Energy Services' positions.If the Final Order is consistent with the Initial Decision of the administrative law judge, Integrys Energy Services' pre-tax exposure of $19.2million may be reduced by as much as $13million.The Final FERC Order is subject to rehearing and then court challenges.Any refunds to Integrys Energy Services will include interest for the period from payment to refund. The SECA is also an issue for WPSC and UPPCO.It is anticipated that most of the SECA charges incurred or refunds received by WPSC and UPPCO will be passed on to customers through rates, and will not have a material effect on the financial position or results of operations of WPSC or UPPCO. NOTE21SEGMENTS OF BUSINESS At September30, 2008, Integrys Energy Group reported four segments, as PEP, which was previously reported as a segment, was sold in September2007. ● The two regulated segments include the regulated electric utility operations of WPSC and UPPCO, and the regulated natural gas utility operations of WPSC, MGUC, MERC, PGL, and NSG.The regulated natural gas utility operations of PGL and NSG have been included in results of operations since the PEC merger date. ● Integrys Energy Services is a diversified nonregulated energy supply and services company serving residential, commercial, industrial, and wholesale customers in developed competitive markets in the UnitedStates and Canada. ● The Holding Company and Other segment, another nonregulated segment, includes the operations of the Integrys Energy Group holding company and the PEC holding company (which was included in results of operations since the merger date), along with any nonutility activities at WPSC, MGUC, MERC, UPPCO, PGL, NSG, and IBS.IBS is a wholly owned centralized service company that provides administrative and general support services for Integrys Energy Group's six regulated utilities and portions of administrative and general support services for Integrys Energy Services.Equity earnings from our investments in ATC and Wisconsin River Power Company are also included in the Holding Company and Other segment. -39- Regulated Utilities Nonutility and Nonregulated Operations Segments of Business (Millions) Electric Utility (1) Natural Gas Utility (1) Total Utility (1) Integrys Energy Services Oil and Natural Gas Production Holding Company and Other (2) Reconciling Eliminations Integrys Energy Group Consolidated Three Months Ended September30, 2008 External revenues $ 365.1 $ 315.0 $ 680.1 $ 2,540.2 $ - $ 2.8 $ - $ 3,223.1 Intersegment revenues 10.2 0.2 10.4 0.6 - - (11.0 ) - Depreciation and amortization expense 21.6 28.1 49.7 3.6 - 3.4 - 56.7 Miscellaneous income 1.8 1.0 2.8 1.5 - 29.4 (10.0 ) 23.7 Interest expense 8.5 14.7 23.2 3.4 - 22.9 (10.0 ) 39.5 Provision (benefit) for income taxes 30.7 (10.8 ) 19.9 (56.2 ) - 2.7 - (33.6 ) Income (loss) from continuing operations 52.2 (17.7 ) 34.5 (94.5 ) - 1.6 - (58.4 ) Preferred stock dividends ofsubsidiary 0.6 0.1 0.7 - 0.7 Income (loss) available for common shareholders 51.6 (17.8 ) 33.8 (94.5 ) - 1.6 - (59.1 ) Three Months Ended September30, 2007 External revenues $ 330.1 $ 235.9 $ 566.0 $ 1,554.3 $ - $ 2.2 $ - $ 2,122.5 Intersegment revenues 10.3 0.1 10.4 - - 1.0 (11.4 ) - Depreciation and amortization expense 19.4 27.4 46.8 4.8 - 0.9 - 52.5 Miscellaneous income (expense) 3.7 1.5 5.2 (2.9 ) - 19.7 (6.5 ) 15.5 Interest expense 8.6 14.8 23.4 4.7 1.1 25.5 (6.5 ) 48.2 Provision (benefit) for income taxes 22.4 (14.4 ) 8.0 1.3 (0.5 ) 1.0 - 9.8 Income (loss) from continuing operations 38.6 (30.5 ) 8.1 13.3 (1.1 ) (8.7 ) - 11.6 Discontinued operations - - - (0.1 ) 32.4 - - 32.3 Preferred stock dividends of subsidiary 0.6 0.1 0.7 - 0.7 Income (loss) available for common shareholders 38.0 (30.6 ) 7.4 13.2 31.3 (8.7 ) - 43.2 (1) Includes only utility operations. (2) Nonutility operations of the six utility operations are included in the Holding Company and Other column. -40- Regulated Utilities Nonutility and Nonregulated Operations Segments of Business (Millions) Electric Utility (1) Natural Gas Utility (1) Total Utility (1) Integrys Energy Services Oil and Natural Gas Production Holding Company and Other (2) Reconciling Eliminations Integrys Energy Group Consolidated Nine Months Ended September30, 2008 External revenues $ 982.1 $ 2,091.0 $ 3,073.1 $ 7,547.9 $ - $ 8.5 $ - $ 10,629.5 Intersegment revenues 33.5 0.5 34.0 7.6 - 0.6 (42.2 ) - Goodwill impairment loss - 6.5 6.5 - 6.5 Depreciation and amortization expense 61.8 80.6 142.4 10.6 - 10.8 - 163.8 Miscellaneous income 5.6 4.8 10.4 4.5 - 79.8 (30.2 ) 64.5 Interest expense 25.8 41.4 67.2 6.1 - 67.8 (30.2 ) 110.9 Provision (benefit) for income taxes 44.0 34.6 78.6 (21.6 ) - 5.2 - 62.2 Income (loss) from continuing operations 80.2 49.2 129.4 (34.0 ) - 7.6 - 103.0 Discontinued operations - - - 0.1 - - - 0.1 Preferred stock dividends ofsubsidiary 1.6 0.7 2.3 - 2.3 Income (loss) available for common shareholders 78.6 48.5 127.1 (33.9 ) - 7.6 - 100.8 Nine Months Ended September30, 2007 External revenues $ 912.6 $ 1,335.0 $ 2,247.6 $ 4,975.3 $ - $ 7.9 $ - $ 7,230.8 Intersegment revenues 32.2 0.6 32.8 2.8 - 1.3 (36.9 ) - Depreciation and amortization expense 60.0 70.9 130.9 10.4 - 2.0 - 143.3 Miscellaneous income 6.2 4.3 10.5 1.4 0.1 55.0 (17.6 ) 49.4 Interest expense 24.4 37.4 61.8 10.4 2.4 70.2 (17.6 ) 127.2 Provision (benefit) for income taxes 40.6 1.1 41.7 0.4 (1.0 ) (4.7 ) - 36.4 Income (loss) from continuing operations 71.2 1.2 72.4 34.2 (2.5 ) (14.9 ) - 89.2 Discontinued operations - - - 14.7 64.6 - - 79.3 Preferred stock dividends ofsubsidiary 1.7 0.6 2.3 - 2.3 Income (loss) available for common shareholders 69.5 0.6 70.1 48.9 62.1 (14.9 ) - 166.2 (1) Includes only utility operations. (2) Nonutility operations of the six utility operations are included in the Holding Company and Other column. NOTE22NEW ACCOUNTING PRONOUNCEMENTS In December2007, the FASB issued SFAS No.141(R), "Business Combinations."SFAS No.141(R) provides greater consistency in the accounting for and financial reportingof business combinations.Among other changes, the standard will require the following: (1)all assets acquired and liabilities assumed must be recognized at the transaction date, including those related to contractual contingencies, (2)transaction costs and restructuring costs that the acquirer expects, but is not obligated, to incur are to be expensed, (3)changes to deferred tax benefits as a result of the business combination must be recognized immediately in income from continuing operations or equity, depending on the circumstances, and (4)in a bargain purchase, a gain is to be recorded instead of writing down fixed assets.Certain new disclosure requirements will enable the evaluation of the nature and financial effect of the business combination.SFAS No.141(R) is effective for business combinations consummated after January1,2009.Also effective January1, 2009, any adjustments to uncertain tax positions from business combinations consummated prior to January1, 2009 will no longer be recorded as an adjustment to goodwill, but will be reported in income. -41- In March2008, the FASB issued SFAS No.161, "Disclosures about Derivative Instruments and Hedging Activities— an amendment of FASB Statement No.133."SFAS No.161 requires enhanced disclosures about (1)how and why an entity uses derivative instruments, (2)how derivative instruments and related hedged items are accounted for under SFAS No.133, "Accounting for Derivative Instruments and Hedging Activities," as amended, and (3)how derivative instruments and related hedged items affect an entity's financial position, financial performance, and cash flows.SFAS No.161 is effective for Integrys Energy Group during the quarter ending March31, 2009.We are currently evaluating the impact that the adoption of
